Exhibit 10.1

[* * *] DENOTES CONFIDENTIAL MATERIAL

OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT.

PROGRAM AGREEMENT

THIS PROGRAM AGREEMENT (including all schedules, appendices, exhibits, addenda
and amendments, the “Agreement”) is entered into this 26th day of September,
2018, (the “Effective Date”) by and between Coastal Community Bank, a Washington
chartered bank (“Coastal”), and Aspiration Financial, LLC, a limited liability
company organized under the laws of the state of Delaware (“Aspiration”) and
supersedes in its entirety the Program Agreement dated as of May 17, 2018, by
and between Coastal and Aspiration. Each of Coastal and Aspiration shall also be
referenced as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Aspiration is a registered broker-dealer engaged in the business of
offering Aspiration-branded financial products to Customers, including a cash
management account, through program relationships with financial institutions
located in the United States;

WHEREAS, Coastal, a federally-insured depository institution, offers or desires
to offer a variety of banking services to the public directly and through
private label banking program relationships;

WHEREAS, at the request of Aspiration, Coastal will receive from Aspiration and
hold on behalf of Aspiration’s Customers cash balances in an FDIC-insured
interest-bearing account (“Sweep Destination Account”), serve as the issuing
bank for debit cards issued to Customers, and provide certain other banking
services to Aspiration and Aspiration on behalf of its Customers, all of which
will be marketed by Aspiration under the “Aspiration” brand as part of
Aspiration’s cash management account program to current and prospective
Customers.

WHEREAS, the Parties, desire to document with greater specificity the Aspiration
Account Program contemplated under this Agreement as well as their respective
obligations and responsibilities in relation thereto.

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1

Definitions

As used in this Agreement, the following terms have the definitions indicated.

“1934 Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Account Statement” means a summary of Aspiration Customer Account transactions
for an account cycle, which shall be generated by Aspiration or by a Service
Provider on behalf of Aspiration, including changes in amount of deposits,
interest earned or paid, fees assessed, charged or paid and any other
information required by Applicable Law or as determined by Coastal.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person.

“Agreement” has the meaning given in the preamble.

“AML” means anti-money laundering.

“Applicable Law” means, with respect to any Person, any law (including common
law), ordinance, statute, treaty, rule, Order, regulation, official directive,
consent, approval, opinion, interpretation, regulatory guidance, authorization
or other determination or finding of any Governmental Body, or rule or
interpretation of FINRA, applicable to or binding upon such Person or to which
such Person is subject, whether federal, state, county, local, foreign or
otherwise as may be amended and in effect from time to time, including the GLB
Act, the Bank Secrecy Act, the prohibition against unfair and deceptive acts and
practices in the Federal Trade Commission Act, state data security laws, and the
USA PATRIOT Act.

“Aspiration” has the meaning given in the preamble.

“Aspiration Account Agreement” means the brokerage agreement, which will be
provided to each Customer in connection with enrollment in the Aspiration
Account Program, governing the use of the Aspiration Customer Account, together
with any amendments, modifications or supplements that hereafter may be made to
such Aspiration Account Agreement.

“Aspiration Account Documentation” means, with respect to an Aspiration Customer
Account, and to the extent not prohibited from transfer or disclosure by
Applicable Law, any and all documentation relating to that Aspiration Customer
Account, including Aspiration Account Agreements, Debit Card Agreements, Debit
Cards, Account Statements, ACH authorizations, bill pay contracts, all
applications, checks or other negotiable instruments with respect to an Account,
credit bureau reports (to the extent not prohibited from transfer by contract
with the credit bureau), notices to Customers, adverse action notices, change in
terms notices, privacy notices, other notices, correspondence, memoranda,
documents, stubs, instruments, certificates, agreements, magnetic tapes, disks,
hard copy formats or other computer-readable data transmissions, any microfilm,
electronic or other copy of any of the foregoing, and any other written,
electronic or other records or materials of whatever form or nature, whether
tangible or intangible, including information arising from or relating or
pertaining to any of the foregoing to the extent related to the Aspiration
Account Program.

“Aspiration Account Program” means the Aspiration Customer Account Program
contemplated by this Agreement pursuant to which Aspiration may offer to
Customers and potential Customers the opportunity to sweep cash balances
awaiting investment or withdrawal into an FDIC-insured interest-bearing account
and receive the account features set forth on Exhibit A. The term “Aspiration
Account Program” does not include similar program relationships that may be
established between Aspiration and financial institutions other than Coastal.

 

-2-



--------------------------------------------------------------------------------

“Aspiration Bank” has the meaning given in Section 4.23.

“Aspiration Customer Account” means an Aspiration-branded cash management
account having the features set forth on Exhibit A established by a Customer at
Aspiration, the Deposits of which are custodied by Aspiration and held by
Aspiration at Coastal in one or more operating accounts, and may be swept, in
whole or in part, by Aspiration, into an Sweep Destination Account. The term
“Aspiration Customer Account” as used in this Agreement does not include similar
Aspiration-branded accounts that may be established pursuant to program
relationships between Aspiration and financial institutions other than Coastal.

“Aspiration Customer Account Data” means all Customer Information and any and
all information related to an Aspiration Customer Account that is obtained from
a Customer, or that is obtained, generated or created in connection with
Aspiration Customer Account establishment, processing, servicing and maintenance
activities, including: (i) Aspiration Customer Account, Customer or transaction
data (including Aspiration Customer Account number, purchase, cash advance,
payment and other transaction data); (ii) name, address and contact information
of an applicant or Aspiration Customer Account holder; (iii) any and all
documentation relating to a Aspiration Customer Account, including checks,
notices, correspondence, instruments, Aspiration Account Agreements, magnetic
tapes, disks, hard copy formats or other computer-readable data transmissions;
(iv) customer service and collections data; (v) telephone logs and records; and
(vi) other documents, data and information obtained through the establishment,
processing, servicing and maintenance of an Aspiration Customer Account.

“Aspiration Data” means any and all information related to the Aspiration
Account Program, excluding Aspiration Customer Account Data and Aspiration
Account Documentation. Aspiration Data also includes Aspiration’s ownership
(jointly with Coastal) of all documentation relating to the Aspiration Account
Program and used as a basis for Aspiration Customer Account documentation,
including without limitation, forms, policies, procedures, notices, account
agreements, cardholder agreement, disclosures, and customer service scripts and
templates.

“Aspiration Designated Program Team Member” has the meaning given in
Section 4.18.

“Coastal” has the meaning given in the preamble.

“Coastal Content” has the meaning given in Section 5.1.

“Coastal Designated Program Team Member” has the meaning given in
Section 4.18(c).

“Coastal Marks” has the meaning given in Section 5.1.

“Coastal Rules” means the policies and procedures of Coastal, including the Risk
Management Considerations, to ensure the continued safety and soundness of
Coastal and made available to Aspiration, as may be amended from time to time.

 

-3-



--------------------------------------------------------------------------------

“Coastal Services” means the banking services provided by Coastal to Aspiration
and Aspiration on behalf of Aspiration’s Customers with respect to the
Aspiration Account Program under this Agreement. Coastal Services shall include,
but are not limited to, serving as the issuing bank with respect to the Debit
Cards; facilitating transfers and withdrawals from Aspiration Customer Accounts
via direct ACH, debit and check; and custodying funds for the benefit of
Aspiration’s Customers in a Sweep Destination Account.

“Confidential Information” has the meaning given in Section 11.4(a).

“Control” means, with respect to a Person, the power to direct, or cause the
direction of, the management and policies of the Person, whether through
ownership of voting securities, by contract or otherwise (provided that the
power to direct the voting of securities representing 51% or more of an entity’s
voting power shall always be deemed to constitute “Control”).

“Criticism” has the meaning given in Section 4.10(c).

“Customer” means any Person who opens and holds an Aspiration Customer Account.

“Customer Information” has the meaning given in Section 11.4(a).

“Debit Card” has the meaning given in Section 3.1.

“Debit Card Agreement” has the meaning given in Section 3.2(b).

“Deposits” means the Customer ledger balances in the Aspiration Customer
Accounts.

“Effective Date” has the meaning given in the preamble.

“Event of Default” has the meaning set forth in Section 10.5.

“FDIC” means the Federal Deposit Insurance Corporation.

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” means, as of a particular time, generally accepted accounting principles
as in effect in the United States as of such time.

“GLB Act” has the meaning given in Section 11.4.

“GLB Regulations” has the meaning given in Section 11.4.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“IDTP” has the meaning given in Section 4.4(b).

“IDV” means identity verification.

 

-4-



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning given in Section 11.1(c).

“Indemnifying Party” has the meaning given in Section 11.1(c).

“Internet Service” has the meaning given in Section 4.6(b).

“KYC” means customer identification, commonly referred to as “know your
customer.”

“Losses” means liabilities, costs, expenses (including reasonable attorneys’
fees and expenses and costs of defense), damages, judgments, fines, losses,
claims, damages or liabilities and amounts paid in settlement.

“Marketing Material” means any advertisements, brochures, applications,
promotional materials, telemarketing scripts and any other written materials
relating to the Aspiration Account Program, including all marketing and
advertising in paper or electronic or other formats, electronic web pages,
electronic web links and any other type of promotional materials related to the
Aspiration Account Program, and any such materials sent to, or the scripts or
templates used in connection with oral communications with, a Customer or
potential Customer.

“Network” means MasterCard, VISA, Cirrus, Plus or any other card network system
of transmitting items and settlement thereof.

“Network Rules” means, with respect to a Network, the rules and obligations
governing the use of the Network by third parties, as may be amended or restated
from time to time.

“Operating Account” has the meaning given in Section 6.5.

“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.

“Party” has the meaning given in the preamble.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Body.

“Program Features” means those features listed on Exhibit A, as amended from
time to time.

“Program Team” has the meaning given in Section 4.18(a).

“Program Website” has the meaning given in Section 4.6(a).

“Risk Management Considerations” means considerations as identified by the
enterprise risk management policies and procedures of Coastal relating to
(i) credit risk, (ii) safety and soundness, (iii) reputational risk,
(iv) litigation risk and (v) regulatory risk.

“Service Provider” has the meaning given in Section 4.8.

 

-5-



--------------------------------------------------------------------------------

“Sweep Destination Account” has the meaning given in the preamble.

“Sweep Operating Account” has the meaning given in Section 7.2.

“Sweep Program” means the program by which Aspiration will sweep free credit
balances to and from a Sweep Destination Account.

“Term” has the meaning set forth in Section 10.1.

“Transition Period” has the meaning set forth in Section 10.4(a).

ARTICLE 2

The Aspiration Account Program

Section 2.1    Establishment of Aspiration Account Program.

(a)    The Parties shall implement the Aspiration Account Program by enrolling
Customers beginning on or about July 1, 2018, or such later date as is required
by FINRA. The Parties agree that the Aspiration Customer Accounts offered
pursuant to the Aspiration Account Program shall initially include, at a
minimum, the Program Features. Aspiration may add services or features in the
future at its sole discretion; provided, however, that to the extent future
services or features added to the Aspiration Account Program require support
from Coastal, the addition of such services or features shall be subject to the
prior written approval of Coastal. The Parties agree to work together in good
faith to implement any additional services and features approved by Coastal.
Each additional service or feature added to the Aspiration Account Program that
requires support from Coastal will be incorporated into this Agreement through
an amendment to Exhibit A, which shall require the written agreement of the
Parties.

(b)    The Parties shall have the respective roles, duties and responsibilities
with regard to the Aspiration Account Program identified on Exhibit B attached
hereto.

(c)    Notwithstanding anything to the contrary in this Agreement, if Coastal,
in its reasonable discretion, determines that an amendment to Exhibit A or
Exhibit B is reasonably required to comply with Applicable Law or the Risk
Management Considerations, Coastal shall immediately notify Aspiration and shall
be permitted to amend Exhibit A or Exhibit B, as applicable, by delivering
written notice to Aspiration indicating the minimum changes that Coastal
believes are necessary to comply with Applicable Law or the Risk Management
Considerations, with the amended version of such exhibit attached thereto and
the reason(s) why such amendment was required. Aspiration shall have 45 days
from the receipt of such notice to implement the amended version of Exhibit A or
Exhibit B, as applicable, unless a shorter period of time is required to comply
with Applicable Law or the Risk Management Considerations, as determined by
Coastal in its discretion. Notwithstanding the above, Coastal shall not be
permitted to amend Exhibit A or Exhibit B if such amendment would cause
Aspiration to violate Applicable Law. During the 45 day implementation period,
the Parties shall discuss in good faith any additional revisions to Exhibit A or
Exhibit B, as applicable.

 

-6-



--------------------------------------------------------------------------------

(d)    Each Party shall perform its duties under this Agreement in accordance
with the mutually agreed-upon service levels (“Service Levels”) set forth in the
Service Level Rider, to be executed prior to commencement of services.

(e)    Aspiration shall adopt the policies and procedures set forth on Schedule
2.1(e), which shall comply with Applicable Law and the Risk Management
Considerations and which shall be subject to the prior approval of Coastal, and
shall conduct the Aspiration Account Program in accordance therewith.
Notwithstanding anything to the contrary in this Agreement, Aspiration shall not
enroll any Customers in the Aspiration Account Program until each of the
policies and procedures set forth on Schedule 2.1(e) is agreed upon by the
Parties. If Coastal, in its reasonable discretion, determines that an amendment
to any of the policies and procedures on Schedule 2.1(e) is required in order to
comply with Applicable Law or the Risk Management Considerations, or that an
additional policy or procedure is required in order to comply with Applicable
Law or the Risk Management Considerations, Coastal deliver written notice to
Aspiration with the amended policy or procedure attached thereto, together with
the reason(s) why such amendment is required. Notwithstanding the above, if
Aspiration in its reasonable discretion determines that an amendment to any of
the policies and procedures on Schedule 2.1(e), or any additional policy or
procedure proposed by Coastal, would cause Aspiration to violate any Applicable
Law, Aspiration shall not be required to comply with such amended or additional
policy or procedure.

Section 2.2    Customer Solicitation and Distribution.

(a)    Aspiration shall have the exclusive right to market the Aspiration
Customer Account under the Aspiration Account Program to potential Customers as
further outlined in Exhibit B. Aspiration shall market the Aspiration Customer
Account in such manner and through such methods as Aspiration, in its sole
discretion, shall determine, subject to the terms and conditions of this
Agreement and in accordance with, and subject to, all Applicable Law. Aspiration
shall provide Coastal with copies of all Marketing Materials not later than the
day of their first use. Aspiration’s Marketing Materials shall not require the
prior approval of Coastal; provided, however, that if Coastal in its reasonable
discretion determines that the content or use of the Marketing Materials should
be modified in order to comply with Applicable Law, Aspiration shall promptly
make such modifications as Coastal shall request unless Aspiration, in its
reasonable discretion determines that such modification would cause Aspiration
to violate Applicable Law.

(b)    Unless otherwise agreed, Aspiration shall be responsible for (i) its own
costs and expenses associated with the development of all Marketing Materials
and (ii) determining the pricing, fees and expenses to be charged in connection
with the Aspiration Account Program (subject to Applicable Law and the Risk
Management Considerations). Aspiration shall market the Aspiration Account
Program in compliance with Applicable Law and the Network Rules.

Section 2.3    Aspiration Customer Approval. Aspiration will review and approve
each potential Customer for participation in the Aspiration Account Program
solely in accordance with policies and procedures approved in writing by the
Parties.

 

-7-



--------------------------------------------------------------------------------

Section 2.4    Aspiration Account Agreements and Disclosures.

(a)    Beginning as of the Effective Date, Aspiration shall develop and provide
to Coastal the terms and conditions for the Aspiration Customer Accounts
(“Aspiration Account Terms”), Aspiration Account Agreements as may be necessary
under the Aspiration Account Program and Applicable Law, and such Aspiration
Customer Account-related disclosures as may be required by Applicable Law. The
Aspiration Account Terms, Aspiration Account Agreements and Aspiration Customer
Account-related disclosures shall comply with Applicable Law. All expenses
associated with any changes in the Aspiration Account Terms, Aspiration Account
Agreements, or Aspiration Customer Account-related disclosures delivered during
the Term, including the costs of materials, preparation, printing and mailing
and/or electronically communicating such changes and all other expenses relating
to or arising out of such changes, shall be borne by Aspiration.

(b)    If Coastal in its reasonable discretion determines that the Aspiration
Account Documentation described in Section 2.4(a), as they relate to the Coastal
Services, must be modified in order to comply with Applicable Law, Aspiration
shall promptly make such modifications as Coastal shall request unless
Aspiration, in its reasonable discretion determines that such modification would
cause Aspiration to violate Applicable Law.

Section 2.5    Settlement Accounts. The Parties agree that Coastal will
establish, on behalf of Aspiration, and maintain one or more settlement accounts
for Debit Card, ACH payments, wires, mobile check deposits, and physical check
deposits for purposes of settling Aspiration Customer transactions. Each
transaction settlement account will be a zero balance account. Coastal will be
responsible for moving funds to and from such settlement accounts in accordance
with Aspiration’s instruction.

Section 2.6    Ownership of Data. Aspiration shall have ownership of all
Aspiration Customer Account Data, the Aspiration Account Documentation, all
documentation relating to the Aspiration Account Program and used as a basis for
Aspiration Account Documentation, including without limitation, forms, policies,
procedures, notices, account agreements, cardholder agreement, disclosures, and
customer service scripts and templates, and all Aspiration Data. Notwithstanding
anything to the contrary in this Agreement, Coastal shall, subject to Applicable
Law, have reasonable access to, and Aspiration hereby authorizes Coastal to use,
Aspiration Customer Account Data and the Aspiration Account Documentation solely
as necessary to provide the Coastal Services pursuant to the terms of this
Agreement and to exercise its rights under this Agreement. For the avoidance of
doubt, Coastal shall have ownership of all policies and procedures developed by
or on behalf of Coastal and used by Coastal in connection with delivery of the
Coastal Services. Coastal may not, either directly or indirectly, sell
Aspiration Customer Account Data to, or share Aspiration Customer Account Data
with, any third parties, without the express written consent of Aspiration.
Subject to compliance with Aspiration’s privacy policy and Applicable Law,
Aspiration may sell Aspiration Customer Account Data or Aspiration Data to, or
share Aspiration Customer Account Data or Aspiration Data with, third parties
without the prior consent of Coastal.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 3

Issuance of Debit Cards

Section 3.1    Debit Card Solicitation and Participation. Aspiration shall offer
debit cards to all Customers that open Aspiration Customer Accounts. Coastal
shall serve as the issuing bank for debit cards for Aspiration Customer Accounts
(the “Debit Cards”) in accordance with the terms of this Agreement for any
Customer who requests a Debit Card.

Section 3.2    Debit Card Features.

(a)    Aspiration shall develop and Coastal shall approve a mutually agreeable
form of debit card agreement to be used in connection with the Debit Cards
associated with Aspiration Customer Accounts (the “Debit Card Agreement”). If,
at any time during the Term (and the Transition Period) of this Agreement,
Coastal in its reasonable discretion determines that changes to the terms of the
form of Debit Card Agreement are advisable (including because such form does not
comply with any Applicable Law, the Risk Management Considerations, or the
Network Rules), Coastal shall deliver written notice to Aspiration indicating
the minimum changes that Coastal believes are necessary to comply with
Applicable Law, the Risk Management Considerations or Network Rules, with the
amended version of the Debit Card Agreement attached thereto, and the reason(s)
why such amendment was required. Aspiration shall cease delivery and use of the
existing Debit Card Agreement, and shall commence use of the amended version of
the Debit Card Agreement delivered by Coastal pursuant to this Section 3.2(b),
as soon as practicable, and in any event within 45 days of receipt of written
notice from Coastal or a shorter period as required to comply with Applicable
Law, the Risk Management Considerations or Network Rules, as determined by
Coastal in its discretion. Promptly thereafter, the Parties shall discuss in
good faith any additional revisions to the Debit Card Agreement.

Section 3.3    Debit Card Disclosures. Aspiration shall develop and Coastal
shall approve Debit Card-related disclosures as may be required by and
consistent with Applicable Law or the Network Rules or otherwise mutually
determined to be advisable in connection with the Aspiration Account Program,
subject to the final approval of Coastal. If, at any time during the Term (and
Transition Period) of this Agreement, Coastal in its reasonable discretion
determines that changes to Debit Card-related disclosures are advisable
(including because such disclosures do not comply with any Applicable Law, the
Risk Management Considerations or the Network Rules), Coastal shall deliver
written notice to Aspiration indicating the minimum changes that Coastal
believes are necessary to comply with Applicable Law, the Risk Management
Considerations or Network Rules, with the amended version of the Debit
Card-related disclosures attached thereto, and the reason(s) why such amendment
was required. Aspiration shall cease delivery and use of such Debit Card-related
disclosures, and shall commence use of the amended version of the Debit
Card-related disclosures delivered by Coastal pursuant to this Section 3.3, as
soon as practicable and permitted by Applicable Law, and in any event within 45
days of receipt of written notice from Coastal or a shorter period as required
to comply with Applicable Law, the Risk Management Considerations or Network
Rules, as determined by Coastal in its discretion. Promptly thereafter, the
Parties shall discuss in good faith any additional revisions to the Debit
Card-related disclosures.

Section 3.4    Distribution of Debit Cards, Debit Card Agreements and Debit
Card-Related Disclosures. Aspiration, or its chosen vendor, shall, at
Aspiration’s expense, manufacture, print and distribute all Debit Cards and
Debit Card Agreements, including any new or replacement Debit Cards issued in
order to comply with Applicable Law or Network Rules or standards. Aspiration
shall cause all Debit Cards and Debit Card Agreements to identify Coastal as the
sponsor and to include such other names and Coastal Marks as may be required to
comply with Applicable Law and the Network Rules. Designs of all Debit Card and
Debit Card Agreements shall be subject to Coastal’s prior approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Aspiration
shall ensure that all Debit Cards are handled, shipped and distributed in
accordance with Applicable Law and the Network Rules.

 

-9-



--------------------------------------------------------------------------------

Section 3.5    Cancellation of Debit Cards. A Debit Card is subject to
cancellation at any time by either Party pursuant to this Agreement, the Debit
Card Agreement or, on a case-by-case basis, where either Party believes a
Customer is using the Debit Card for fraudulent or illegal purposes. Upon
receipt of a notice from either Party of cancellation of any Debit Cards or upon
termination of this Agreement for any reason, Aspiration shall, at its sole
expense and in compliance with the Network Rules, promptly destroy such
cancelled Debit Cards in Aspiration’s possession or under Aspiration’s control
and provide written certification to Coastal of destruction of any cancelled
Debit Cards. For the avoidance of doubt, Aspiration’s obligation to destroy any
cancelled Debit Cards does not extend to Debit Cards that are not within
Aspiration’s possession or under Aspiration’s control, such as Debit Cards that
remain under the control of Customers.

Section 3.6    Primary Memberships in Network. Subject to Section 3.2(a), the
Parties shall mutually agree with regard to selection of two or more Networks to
be used for the Debit Cards. Coastal shall maintain the required licenses with
at least two Networks and shall timely pay all normal fees, membership fees,
dues and assessments associated therewith, all of which shall be subject to
reimbursement by Aspiration.

Section 3.7    Liability for Costs and Losses Associated with Debit Cards. In
addition to the indemnification provisions of Section 11.1, Aspiration shall be
liable for, and shall indemnify and hold harmless Coastal from and against, all
Losses incurred by Coastal arising out of any claim, demand, allegation,
complaint, proceeding or investigation relating to the Debit Cards, except to
the extent that such Losses are caused by Coastal’s error, negligence, or
willful misconduct. By way of example, and not of limitation, if a retailer
experiences a cyber-attack on its computer systems or databases, and Customer
Debit Card account information is compromised, Aspiration shall be liable for,
among other things, the cost of reissuing Debit Cards, reimbursing Customers for
unauthorized payments, and investigation costs.

ARTICLE 4

Servicing of Aspiration Account Program; General Obligations

Section 4.1    Customer Service.

(a)    Aspiration shall service all customer inquiries related to any Aspiration
Customer Account or Debit Card. If Coastal receives any inquiry from a Customer
with respect to an Aspiration Customer Account or Debit Card, Coastal shall
promptly refer such inquiry to Aspiration. If Aspiration receives any inquiry
from a Customer or any other Person with respect to Coastal or a Coastal product
or service that is unrelated to an Aspiration Customer Account or Debit Card,
Aspiration shall promptly refer such inquiry to Coastal.

 

-10-



--------------------------------------------------------------------------------

(b)    Without limiting the generality of the foregoing, if Aspiration or any of
Aspiration’s Service Providers receives from a Customer an oral or written
notice of “error” as defined by 12 CFR 1005.11(a) of Regulation E, Aspiration
shall respond to such inquiries in accordance with the terms of the Aspiration
Account Agreement, Debit Card Agreement and Regulation E, as applicable.
Aspiration shall retain all error-related information with regard to Aspiration
Customer Accounts and Debit Cards and shall provide the same to Coastal as it
may reasonably request from time to time. To the extent Coastal responds to any
such errors, Aspiration shall use its commercially reasonable efforts to
cooperate with Coastal in the reasonable resolution of any Customer-reported
error, all in accordance with Applicable Law and the Network Rules.

Section 4.2    Account Operations. Aspiration shall be responsible for all
day-to-day Aspiration Customer Account operations, as more fully set out in
Exhibit B.

Section 4.3    Account Termination. Aspiration shall have the right to cancel,
suspend or terminate any Aspiration Customer Account in accordance with the
Aspiration Account Agreement and Applicable Law. Furthermore, Aspiration shall
cancel, suspend or terminate (as appropriate) any Aspiration Customer Account
that is required to be terminated by Applicable Law. If reasonably determined to
be necessary or advisable under Applicable Law, Coastal may, by written notice
providing the reason therefor, direct Aspiration to cancel, suspend or terminate
the provision of Coastal Services to a particular Customer, and Aspiration shall
promptly cancel, suspend or terminate such Customer’s access to such Coastal
Services as so directed and as permitted under Applicable Law.

Section 4.4    Aspiration Policies and Procedures.

(a) The Parties acknowledge and agree that the Aspiration Account Program is
under the principal oversight and control of Aspiration. Aspiration shall
develop and implement policies and procedures necessary to comply with all KYC,
AML, and IDV rules and regulations applicable to the Aspiration Customer Account
under Applicable Law and shall be responsible for compliance with all Applicable
Law pertaining to KYC, AML and IDV in connection with the Aspiration Account
Program and for maintaining appropriate record-keeping relating to the
foregoing. Such policies and procedures, which shall be in effect prior to
enrolling any Customers in an Aspiration Customer Account, are subject to prior
review and approval by Coastal as set forth in Section 2.1. Any material changes
to such policies or procedures must be approved in writing in advance by
Coastal. If Coastal in its reasonable discretion determines that changes to such
policies or procedures are necessary or advisable (including because such
policies do not comply with any Applicable Law or the Risk Management
Considerations), the Parties shall promptly modify such policies or procedures;
provided, that Aspiration shall always retain sole authority regarding the
supervision of Aspiration and its activities as a broker-dealer registered with
the U.S. Securities and Exchange Commission and a member of FINRA as required by
Applicable Law.

 

-11-



--------------------------------------------------------------------------------

(b)    Prior to enrolling any Customers in an Aspiration Customer Account,
Aspiration shall develop and implement an Identity Theft Prevention Program
(“IDTP”) designed to detect, prevent, and mitigate identity theft in connection
with the Aspiration Account Program. The IDTP shall be designed to comply with
the provisions of 12 CFR 41.90-41.91 and the Interagency Guidelines on Identity
Theft Detection, Prevention, and Mitigation set forth at Appendix J to 12 CFR
Part 41. Aspiration shall submit the proposed IDTP to Coastal for its prior
review and approval, which approval shall not be unreasonably delayed,
conditioned or withheld. If Coastal in its reasonable discretion determines that
changes to the IDTP are reasonably required to comply with any Applicable Law or
the Risk Management Considerations, the Parties shall promptly modify the IDTP;
provided, Aspiration shall always retain sole authority regarding the
supervision of Aspiration and its activities as a broker-dealer registered with
the U.S. Securities and Exchange Commission and a member of FINRA as required by
Applicable Law.

(c)    Aspiration shall develop, implement and maintain a comprehensive
information security program designed to meet the objectives of the security and
confidentiality guidelines of the federal banking agencies’ Interagency
Guidelines Establishing Standards for Safeguarding Consumer Information and the
Interagency Guidelines Establishing Information Security Standards, including
the implementation of appropriate policies, procedures and other measures
designed to protect against unauthorized access to or use of Aspiration Customer
Account Data associated with the Coastal Services maintained or used by
Aspiration that could result in substantial harm or inconvenience to any
Customer and the proper disposal of Customer Information. Aspiration shall
conduct regular testing of its security systems and safeguards, including
penetration testing and vulnerability scans. Aspiration shall further develop
and maintain a response program in accordance with the Interagency Guidance on
Response Programs for Unauthorized Access to Customer Information and Customer
Notice and, in accordance with such program, shall take appropriate actions to
address incidents of unauthorized access to Customer Information or other
information, including notification to Coastal and the Customers as soon as
reasonably possible following any such incident related to or affecting a
Customer. If there is any conflict between any of the federal banking agencies’
Interagency Guidelines Establishing Standards for Safeguarding Consumer
Information and the Interagency Guidelines Establishing Information Security
Standards, and the Interagency Guidance on Response Programs for Unauthorized
Access to Customer Information and Customer Notice and Applicable Law governing
broker-dealers, the Parties agree that they will work together to resolve any
such conflict, including, as required, consulting with the relevant Governmental
Body and/or FINRA. Aspiration shall further use commercially reasonable efforts
to ensure that any third party Service Provider having access to Customer
Information as part of the provision of the Coastal Services shall maintain
similar security measures and response programs.

Section 4.5    Coastal Information Security. Coastal shall comply with its
privacy policy and Applicable Law in connection with the Aspiration Account
Program. Coastal’s privacy policy or other applicable policies shall include a
response program whereby Coastal shall take appropriate actions to address
incidents of unauthorized access to Aspiration Customer Account Data or other
information, including notification to Aspiration as soon as reasonably possible
following any such incident related to or affecting an Aspiration Customer
Account. Coastal shall further use commercially reasonable efforts to ensure
that any third party Service Provider engaged by Coastal having access to
Customer Information shall maintain similar security measures and response
programs.

 

-12-



--------------------------------------------------------------------------------

Section 4.6    Program Website.

(a)    Aspiration shall maintain a website and mobile application for Customers
and potential Customers (“Program Website”). The Program Website shall be
accessible by means of links from the website of Aspiration or its Affiliates,
subject to Applicable Law. Aspiration shall ensure that the Aspiration privacy
policy, and if required by Applicable Law, the Coastal privacy policy, is
clearly and prominently posted on the pages of the Program Website.

(b)    The Program Website shall permit Customers to (i) view the Customer’s
Aspiration Customer Account information and Account Statements, (ii) make
payments and withdrawals from the Customer’s Aspiration Customer Account via
automated clearing house transfer or other payment mechanism approved by the
parties, (iii) perform account maintenance (update address or telephone, request
replacement cards, update account cycle etc.), (iv) contact customer service and
(v) other functions as determined by Aspiration in its sole discretion (the
Program Website and such functionality, collectively, the “Internet Services”).
To the extent any of the above features or any future features require support
from Coastal, such features may be added as may be approved by the Program Team
from time to time.

(c)    Aspiration represents and, warrants and covenants during the Term (and
the Transition Period) that:

(i)    the Program Website is solely under Aspiration’s control (subject to
Coastal’s rights under this Agreement, including Coastal’s rights with respect
to any content relating to the Aspiration Account Program); and

(ii)    Aspiration has the license, right or privilege to use the hardware,
software and content acquired from third parties for use in the Internet
Services, and that it is the owner of all other hardware, software and content
used in the Internet Services and that neither the Internet Services as a whole,
nor any part thereof, infringes upon or violates any patent, copyright, trade
secret, trademark, invention, proprietary information, nondisclosure or other
rights of any third party.

Section 4.7    Non-solicit.

(a)    During the Term and for one (1) year after the Term, neither Coastal nor
its Affiliates shall knowingly solicit, contact or communicate with, directly or
indirectly, any Customer for any reason, including but not limited to
soliciting, contacting, or communicating with, such Customer for any products or
services that directly compete with products or services offered through the
Aspiration Account Program except with the prior approval of Aspiration (it
being understood that this provision shall not require Coastal to affirmatively
identify or otherwise exclude such Customers from any marketing or advertising
made to the public generally). Notwithstanding the foregoing, Coastal may
continue to (i) service competing products or services marketed to customers
prior to the date of this Agreement, (ii) develop and offer additional products
and services similar to those offered through the Aspiration Account Program and
(iii) undertake its general customer/potential customer marketing activities.

(b)    During the Term, neither Aspiration nor its Affiliates shall solicit,
directly or indirectly, any Coastal customers for any products or services other
than those offered through the Aspiration Account Program, except with the prior
approval of Coastal (it being understood that this provision shall not require
Aspiration to affirmatively identify or otherwise exclude such Coastal customers
from any marketing or advertising made to the public generally or to Aspiration
Customers generally).

 

-13-



--------------------------------------------------------------------------------

Section 4.8    Service Providers. Aspiration may outsource to, or otherwise
subcontract with, third parties for the performance of any of Aspiration duties
under this Agreement (each such party, a “Service Provider”); provided, that use
of any such Service Provider shall not release Aspiration of its obligations to
Coastal under this Agreement and Aspiration shall remain fully liable to Coastal
for any breach of this Agreement caused by such Service Providers. The
activities of Service Providers, to the extent such activities are substantial
and material to the Aspiration Account Program, as determined by Coastal in its
reasonable discretion, will be subject to the Coastal Vendor Management Policy
to the same extent that Aspiration is subject to such program and policies, and
such Service Provider will be deemed a “Material Service Provider.” Service
Providers to be used initially by Aspiration for certain services that are
substantial and material to the Aspiration Account Program are set forth on
Schedule 4.8. Material Service Providers that are in compliance with Coastal
Vendor Management Policy, Applicable Law and the Risk Management Considerations,
as determined by Coastal in its reasonable discretion, will be approved. Coastal
will provide prompt notice to Aspiration of any material changes to the Coastal
Vendor Management Policy.

Section 4.9    Good Standing. Each Party shall (a) keep in full effect and in
good standing its corporate or other status in the jurisdictions where it
operates and (b) obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is
necessary to enable it to perform its duties under this Agreement, except, in
either case, where the failure to so qualify would not have a material adverse
effect on the ability of such Party to perform its duties hereunder.

Section 4.10    Certain Notices.

(a)    Coastal agrees that Aspiration may accept notice of unauthorized activity
from a Customer on behalf of Coastal, and notify each Customer that notification
of unauthorized activity and any complaints regarding the Aspiration Customer
Account will be accepted by Aspiration.

(b)    Coastal shall accept, and will only accept instructions regarding the
movement of funds to or from a Sweep Destination Account from an authorized
employee or agent of Aspiration.

(c)    To the extent permitted by Applicable Law, each Party shall promptly
provide written notice to the other Party of any material adverse change in its
business, properties, assets or conditions (financial or otherwise), including
any tax deficiencies or other proceedings before Governmental Bodies that might
reasonably be expected to materially and adversely impact such Party’s ability
to fulfill its obligations under this Agreement. For the avoidance of doubt,
Coastal acknowledges that Aspiration is a venture capital-backed entity, and
Aspiration’s financial condition leading up to, and immediately preceding a new
funding round shall not be considered a “material adverse change” triggering
notice to Coastal under this Section 4.10(c).

 

-14-



--------------------------------------------------------------------------------

(d)    Without limiting the generality of Section 4.10(c):

(i)    If Aspiration or any Service Provider receives notice of a Customer
complaint from any third party, including any Governmental Body or consumer
protection or consumer advocacy agency, directly asserting a compliance or
regulatory violation related to Coastal’s participation in the Aspiration
Account Program, Aspiration shall, unless prohibited by Applicable Law, promptly
forward such complaint and any written documentation related to such complaint
to Coastal for review, investigation and resolution. Unless otherwise permitted
by Coastal, Aspiration shall not respond to any complaining party on behalf of
Coastal. Aspiration shall use its commercially reasonable efforts to cooperate
with Coastal in the reasonable resolution of any such complaints.

(ii)    If Coastal receives notice of a Customer complaint from any third party,
including any Governmental Body, FINRA, or consumer protection or consumer
advocacy agency, directly asserting a compliance or regulatory violation related
to Aspiration’s participation in the Aspiration Account Program, Coastal shall,
unless prohibited by Applicable Law, promptly forward such complaint and any
written documentation related to such complaint to Aspiration for review,
investigation and resolution. Unless otherwise permitted by Aspiration, Coastal
shall not respond to any complaining party on behalf of Aspiration. Coastal
shall use its commercially reasonable efforts to cooperate with Aspiration in
the reasonable resolution of any such complaints.

(iii)    Each Party shall advise the other in writing of any misappropriation or
misuse of Customer Information promptly after such Party becomes aware of such
misappropriation or misuse and shall provide an appropriate response in
consultation with the other Party and cooperate therewith, which may include
notification of Customers, Government Bodies, or FINRA.

(iv)    Aspiration shall promptly notify Coastal of any Debit Card activities
that it suspects may involve fraud, money laundering, terrorist financing or
other impermissible actions. The Parties shall cooperate to perform all
necessary and prudent security functions to minimize fraud in the Aspiration
Account Program due to lost, stolen or counterfeit Debit Cards and fraudulent
Debit Card applications.

(v)    Aspiration shall promptly notify Coastal of (i) any breach or default by
a Material Service Provider with respect to the Aspiration Account Program and
(ii) the termination of any Material Service Provider and the reasons therefore.

(e)    In the event that a Party receives criticism in a report of examination
or in a related document, or is subject to formal or informal supervisory action
by, or enters into an agreement with any Governmental Body or any Network with
respect to any matter whatsoever relating to (including omissions therefrom) the
Aspiration Account Program (any such event a “Criticism”), such Party, as
applicable, shall advise the other Party in writing of the Criticism received
and share with the other Party relevant portions of any written documentation,
to the extent not specifically prohibited by Applicable Law or Network Rules.
Following receipt of such Criticism the Parties shall in good faith consult as
to the appropriate action to be taken to address such Criticism. Aspiration
shall take all actions deemed necessary by Coastal, in its commercially
reasonable discretion, to address the Criticism in the manner and time period
specified by Coastal. Coastal may seek specific performance under this
Section 4.10(c).

 

-15-



--------------------------------------------------------------------------------

(f)    Aspiration shall promptly notify Coastal of the completion of any funding
round, the amount of the funding round, and whether such funding round resulted
in a change in Control of Aspiration.

Section 4.11    Records and Reporting.

(a)    Each Party shall keep and maintain such records as are necessary for the
implementation of such Party’s obligations under this Agreement. The Parties
shall cooperate with one another in providing such reports as may be reasonably
required in order to satisfy each Party’s business requirements or the
recordkeeping or reporting requirements of any Applicable Law or Network Rule.

(b)    Without limiting the generality of Section 4.11(a), for fiscal years
commencing on or after January 1, 2018: (i) Aspiration shall provide Coastal
with its balance sheets and related statements of income and cash flow and all
notes and schedules thereto as of the end of such period promptly (and in any
event within 60 days after the end of Aspiration’s fiscal year), (ii),
Aspiration shall provide Coastal such information as Coastal may reasonably
request to perform an annual due diligence review and (iii) Aspiration shall
provide Coastal with all necessary data as reasonably requested by Coastal for
regulatory or tax purposes and as required by Applicable Law or the Risk
Management Considerations promptly (and in any event within 10 business days,
unless a shorter time period is required to comply with Applicable Law, after a
request from Coastal). Aspiration shall also provide Coastal any monthly or
quarterly balance sheets and related statements of income and cash flow as
requested.

Section 4.12    Program Audit and Examination Rights.

(a)    Each Party shall coordinate its annual audit plan with the other party in
an effort to create efficiencies, control audit costs and minimize duplicate
audits. To that end, each Party shall share their annual audit plan and
engagement letters to ensure the scope of each audit prior to the signing of the
engagement letter to ensure those objectives are met. Each Party shall make
available its facilities, personnel and records for examination or audit of
operations, compliance and IT security when requested, with reasonable advance
notice by the other Party, no more than one (1) time per year at the audited
Party’s expense. However, if the results of the audit finds a material
deficiency in operations, compliance or IT security, a follow-up audit may be
conducted within such year. Further, if it is inefficient to conduct one annual
audit covering operations, compliance and IT security due to (i) auditors’ lack
of expertise or (ii) the scope of the audit being too large, the annual audit
may be split into multiple audits each covering a different subject area. Any
such audit will be conducted at mutually agreed upon times, upon reasonable
prior written notice (no less than twenty (20) business days), and in a manner
designed to minimize any disruption of normal business activities; provided,
that in agreeing to times for the audit, the audited Party shall be reasonable
in scheduling and shall not delay any audit for more than ten (10) business days
from the date first proposed by the auditing Party, unless agreed upon by the
Auditing Party. The audited Party shall use commercially reasonable efforts to
facilitate the auditing Party’s audit or review, including making reasonably
available such personnel and

 

-16-



--------------------------------------------------------------------------------

vendors to assist the auditing Party and its representatives as reasonably
requested. The audited Party shall also permit the auditing Party and its
representatives to review and have access to (during normal business hours),
including for audit purposes, and obtain copies (to the extent applicable) of
the books, records relating to the Aspiration Account Program. The audited Party
shall deliver any document or instrument necessary for the auditing Party to
obtain such records from any Person maintaining records for the audited party.
For purposes of this provision, the audited Party also shall be required to
provide records relating to the Aspiration Account Program held by Persons
performing services in connection with the Aspiration Account Program at the
auditing Party’s request. The Parties agree that the audit rights hereunder will
be exercised during normal business hours.

(b)     In addition to the audit rights provided in Section 4.12(a), each Party
shall provide the other Party with a copy of an any internal or third-party
audit report and workpapers regarding operations, compliance (including, unless
prohibited by Applicable Law, with respect to the Bank Secrecy Act and the USA
PATRIOT Act) or IT as they relate to the Aspiration Account Program, in the case
of Aspiration, or the Coastal Services, in the case of Coastal.

(c)    The audit or examination rights of any Governmental Body or FINRA shall
not be subject to the restrictions in Section 4.12(a), and the Parties agree to
cooperate with the examinations or reviews of any Governmental Body or FINRA by
using commercially reasonable efforts to facilitate the Governmental Body’s or
FINRA’s review or examination, including making reasonably available such
Party’s personnel and vendors to assist such Governmental Body or FINRA as
reasonably requested, including access to (during normal business hours), and
obtaining copies of the books, records and, if requested, systems relating to
the Aspiration Account Program, whether held by Aspiration or any of its Service
Providers.

Section 4.13    Standard of Care. Each Party shall perform its obligations under
this Agreement in good faith and in a commercially reasonable manner.

Section 4.14    Disaster Preparedness. Each Party shall prepare and maintain
disaster recovery, business resumption and contingency plans that comply with
Applicable Law and that are appropriate for the nature and scope of the
Aspiration Account Program, which plans shall be sufficient to enable the other
Party to promptly resume the performance of its obligations hereunder in the
event of a natural disaster, destruction of such Party’s facilities or
operations, utility or communication failures or similar interruption in the
operations of such Party or the operations of a third party which in turn
materially affect the operations of such Party. Each Party shall make available
to the other Party copies of all such disaster recovery, business resumption and
contingency plans and shall promptly provide to the other Party copies of any
changes thereto. Each Party shall periodically test such disaster recovery,
business resumption and contingency plans as may be appropriate and prudent in
light of the nature and scope of the activities and operations of such Party and
its obligations hereunder and shall promptly provide the other Party with
results of any such tests.

Section 4.15    Information Security. Coastal acknowledges the importance of
maintaining the security and integrity of Customer Information and agrees to
take steps designed to prevent the unauthorized disclosure or use of the
Customer Information, to prevent Customer Information from entering the public
domain and to transmit, store and process Customer Information in accordance
with Applicable Law. Coastal represents and warrants that it is familiar with
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information established by the federal regulators of depository institutions and
agrees to implement and maintain appropriate security measures designed to meet
the objectives of such Interagency Guidelines Establishing Standards for
Safeguarding Customer Information. The Parties will cooperate to address any
suspected fraud or security threat.

 

-17-



--------------------------------------------------------------------------------

Section 4.16    Media Releases. All media releases, public announcements and
public disclosures by either Party, or their Affiliates, representatives,
employees or agents, that specifically mention the other Party, but not
including (a) any disclosure required by Applicable Law or accounting
requirements beyond the reasonable control of the releasing Party; or (b) mere
reference to Coastal as Aspiration’s bank sponsor, shall be coordinated with and
approved by the other Party in writing prior to the release thereof.
Specifically, each Party shall provide the other Party with at least five
(5) business days to review any media releases, public announcements or public
disclosures specifically mentioning the other Party, unless a different
timeframe is mutually agreed to. If the receiving Party does not respond within
five (5) business days after receipt of such materials, the materials will be
deemed to have been approved. Media releases, public announcements and public
disclosures by Aspiration with regard to Aspiration or the Aspiration Account
Program generally, without specifically referring to this Agreement or Coastal,
shall not require coordination with or approval by Coastal, but Aspiration
agrees, to the extent practical, to provide Coastal advance notice of all media
releases, public announcements and public disclosures related to the Aspiration
Account Program.

Section 4.17    Relationships. Aspiration maintains a relationship with each
Customer, and such relationship with Aspiration is independent of any
relationship created by Coastal’s provision of the Coastal Services to such
Customer under this Agreement. To the extent permitted by Applicable Law and not
otherwise prohibited hereunder, Aspiration may engage in additional transactions
with Customers, offer other products or services to Customers or otherwise
develop or modify Aspiration’s existing relationship with Customers.

Section 4.18    Program Team.

(a)    No later than five business days after the Effective Date, the Parties
shall establish a joint team (the “Program Team”) to coordinate the provision by
Coastal of services to Aspiration pursuant to this Agreement, and to serve as a
forum for regular communication between the Parties with regard to the
Aspiration Account Program. Coastal and Aspiration shall endeavor to provide
stability and continuity in the Program Team and each Party’s other Aspiration
Account Program personnel. The Program Team shall meet as agreed by the Parties,
a minimum of at least bi-weekly, and additionally as the Parties deem necessary
or appropriate.

(b)    Aspiration shall designate at least one employee as its lead contact
member of the Program Team (the “Aspiration Designated Program Team Member”).
The initial Aspiration Designated Program Team Member shall be the individual
set forth on Schedule 4.18(b). Aspiration shall have the right, at any time, to
appoint a new Aspiration Designated Program Team Member in lieu of the foregoing
Person.

 

-18-



--------------------------------------------------------------------------------

(c)    Coastal shall designate at least one employee as its lead contact member
of the Program Team (the “Coastal Designated Program Team Member”). The initial
Coastal Designated Program Team Member shall be the individual set forth on
Schedule 4.18(c). Coastal shall have the right, at any time, to appoint a new
Coastal Designated Program Team Member in lieu of the foregoing Person.

Section 4.19    Dispute Resolution. In the event that any dispute arises with
respect to this Agreement or the services to be provided by Aspiration and
Coastal hereunder, the members of the Program Team shall cooperate in good faith
to resolve the dispute within 30 days of the date on which the Program Team was
first notified of such dispute. In the event such dispute is not resolved by
members of the Program Team within such 30 day period, each Party shall refer
such dispute for resolution to a Vice President or above, who shall in good
faith use commercially reasonable efforts to resolve such dispute within 15 days
following the date that each of such individuals are notified of such dispute.
In the event such dispute is not resolved by the Parties within such 15 day
period, such dispute shall be addressed pursuant to the provisions of
Section 11.5 hereof; provided, that if such dispute involves changes to the
Coastal Rules and the Operating Procedures to the extent required by Applicable
Law or the Risk Management Considerations, then the final decision for such
dispute shall rest with Coastal, unless such change would cause Aspiration to
violate Applicable Law, then the provisions of Section 11.5 shall apply to such
dispute. Each Party agrees to continue performing its obligations under this
Agreement during the attempted resolution of any such dispute, unless this
Agreement is otherwise terminated and such Party is relieved of any further
obligation to perform.

Section 4.20    Systems.

(a)    Aspiration and Coastal shall work together to develop a system for
transmitting data and reports to each other in accordance with the requirements
of this Agreement. The parties shall mutually agree upon the system that will be
used and shall develop a plan to implement such system as soon as practicable
following the Effective Date. Aspiration shall bear all out-of-pocket costs and
expenses, including those of Coastal, associated with such data transmission
system, including all network, interfacing, implementation, telecommunications,
electronics, hardware (if used solely with the Aspiration Account Program)
software and maintenance costs, both initially and ongoing throughout the Term;
provided that Aspiration shall not be responsible for costs and expenses related
to data transmission system, including all network, interfacing, implementation,
telecommunications, electronics, hardware software and maintenance that would be
incurred by Coastal absent the Aspiration Account Program.

(b)    Immediately following the Effective Date, the parties shall identify the
initial systems interfaces required to be sustained between Aspiration and
Coastal, including the systems interfaces required to pass data between the
Parties. The Parties shall maintain these initial interfaces, as well as any
additional interfaces defined in the future, and cooperate in good faith with
each other in connection with any modifications and enhancements to such
interfaces as may be requested by either Party from time to time. The Parties
shall maintain such systems interfaces so that the operation of Coastal’s
existing systems are no less functional than prior to the Effective Date.
Aspiration agrees to provide sufficient personnel to support the systems
interfaces required to be sustained between Coastal and Aspiration. Aspiration
shall pay all out-of-pocket costs and expenses, including those of Coastal,
associated with providing, maintaining,

 

-19-



--------------------------------------------------------------------------------

modifying and enhancing the systems interfaces; provided that Aspiration shall
not be responsible for costs and expenses related to systems interfaces that
would be incurred by Coastal absent the Aspiration Account Program. At
termination, the Parties, at their own expense, shall terminate applicable
interfaces at a mutually agreed-upon time. All requests for new interfaces,
modifications or enhancements to existing interfaces or termination of existing
interfaces shall be approved by both Parties. Upon approval, the Parties shall
work in good faith to establish the requested interfaces or modify, enhance or
terminate the existing interfaces, as applicable, on a timely basis. Aspiration
shall pay all out-of-pocket costs and expenses, including those of Coastal,
associated with hardware (if used solely with the Aspiration Account Program),
software, telecommunications and personnel associated with any new interface,
interface modification, interface enhancement or interface termination.

(c)    Coastal agrees that it will provide to Aspiration an accounting of its
costs and expenses associated with the development, provision, maintenance,
modification, or enhancement of the data transmission system and systems
interface promptly upon Aspiration’s request. Aspiration may, upon reasonable,
but not less than ten (10) days’ prior notice to Coastal, audit Coastal’s
invoices to verify that Coastal’s accounting was conducted appropriately. The
Parties agree that any errors identified in such audit will be promptly
corrected and, where necessary, reimbursed. If, after an audit, Aspiration
notifies Coastal that it believes Coastal’s costs and expenses are unreasonable,
the Parties agree to cooperate and work together in good faith to determine a
mutually agreeable solution.

Section 4.21    General Covenants of Aspiration. Aspiration makes the following
covenants to Coastal, each and all of which shall survive the execution and
delivery of this Agreement:

(a)    Aspiration shall preserve and keep in full force and effect its corporate
existence, other than in the event of a change in control, merger or
consolidation in which Aspiration is not the surviving entity.

(b)    Aspiration promptly shall notify Coastal in writing if it receives,
during the Term, written notice of any litigation that, if adversely determined,
would have a material and adverse effect on the Aspiration Account Program, the
Aspiration Customer Accounts in the aggregate or Aspiration’s ability to perform
its obligations hereunder.

(c)    Aspiration shall at all times maintain and preserve all of its assets and
property necessary to perform its obligations hereunder and necessary for the
conduct of its business, and keep such assets and property in good repair,
working order and condition (ordinary wear and tear and damage by casualty
excepted), as applicable.

(d)    Except as otherwise specified herein, Aspiration shall enforce its rights
against third parties to the extent that a failure to enforce such rights could
reasonably be expected to materially and adversely affect the Aspiration Account
Program, the Aspiration Customer Accounts in the aggregate or Aspiration’s
ability to perform its obligations hereunder. Aspiration shall not enter into
any agreement which, at the time such agreement is executed, could reasonably be
expected to have a material and adverse effect on the Aspiration Account
Program, the Aspiration Customer Accounts in the aggregate or Aspiration’s
ability to perform its obligations hereunder, except that Aspiration may enter
into an agreement to settle a potential enforcement or disciplinary action with
a Government Body or FINRA. For the avoidance of doubt, Aspiration’s engagement
with other financial institutions for similar services shall not be considered
to have a material and adverse effect on the Aspiration Account Program, the
Aspiration Customer Accounts in the aggregate or Aspiration’s ability to perform
its obligations hereunder.

 

-20-



--------------------------------------------------------------------------------

(e)    Aspiration will provide Coastal with a telephonic, telefacsimile or PDF
e-mail notice specifying the nature of any Event of Default where Aspiration is
the defaulting party or any event which, with the giving of notice or passage of
time or both, would constitute an Event of Default by Aspiration or any
development or other information which is likely to have a material and adverse
effect on the Aspiration Account Program, the Aspiration Customer Accounts in
the aggregate or Aspiration’s ability to perform its obligations pursuant to
this Agreement. Notices pursuant to this Section 4.21(e) relating to Events of
Default by Aspiration shall be provided within two business days after the
existence of such default. Notices relating to all other events or developments
described in this Section 4.21(e) shall be provided (i) within five business
days after Aspiration becomes aware of the existence of such event or
development if such event or development has already occurred, and (ii) with
respect to events or developments that have yet to occur, as early as reasonably
practicable under the circumstances.

(f)    Aspiration shall at all times during the Term (and the Transition Period)
comply in all material respects with Applicable Law in connection with its
performance under this Agreement, the operating policies and procedures set
forth on Schedule 2.1(e), the Network Rules and the Coastal Rules.

(g)    Aspiration shall keep adequate records and books of account with respect
to the Aspiration Customer Accounts in which proper entries, reflecting all of
Aspiration’s financial transactions relating to the Aspiration Account Program,
are made in accordance with GAAP. Aspiration shall keep adequate records and
books of account with respect to its activities, in which proper entries
reflecting all of Aspiration’s financial transactions are made in accordance
with GAAP. All of Aspiration’s records, files and books of account shall be in
all material respects complete and correct and shall be maintained in accordance
with good business practice and Applicable Law.

(h)    Aspiration shall at all times during the Term (and the Transition Period)
remain licensed and qualified in all jurisdictions necessary to service the
Aspiration Customer Accounts in accordance with all Applicable Laws, except
where the failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Aspiration’s to perform its obligations under this Agreement or on the
Aspiration Account Program.

(i)    Aspiration shall not take any action that Coastal reasonably concludes
intentionally materially adversely affects Coastal’s business.

(j)    At all times during the Term (and the Transition Period), Aspiration will
maintain in full force and in effect, with financially sound and reputable
insurers, comprehensive general liability insurance, commercial crime insurance,
electronic data processing errors and omissions insurance, cyber liability
insurance, directors and officers liability insurance, and securities
broker-dealer professional liability insurance, each with policy limits that are
at or above the ABA benchmark survey for coverages at similar sized financial
institutions. Policy limits can be below benchmark survey levels upon mutual
agreement of both Parties. Upon Coastal’s request, Aspiration shall provide
customary certificate(s) from the insurer(s) that evidence such insurance
coverages.

 

-21-



--------------------------------------------------------------------------------

Section 4.22    General Covenants of Coastal. Coastal makes the following
covenants to Aspiration, each and all of which shall survive the execution and
delivery of this Agreement:

(a)    Coastal shall preserve and keep in full force and effect its corporate
existence other than in the event of a change in control, merger or
consolidation in which Coastal is not the surviving entity.

(b)    Coastal promptly shall notify Aspiration in writing if it receives
written notice of any litigation or investigation by a Government Body that, if
adversely determined, would have a material and adverse effect on the Aspiration
Account Program, the Aspiration Customer Accounts in the aggregate or Coastal’s
ability to perform its obligations hereunder.

(c)    Coastal shall all times maintain and preserve all of its assets and
property necessary to perform its obligations hereunder and necessary for the
conduct of its business, and keep such assets and property in good repair,
working order and condition (ordinary wear and tear and damage by casualty
excepted), as applicable.

(d)    Except as otherwise specified herein, Coastal shall enforce its rights
against third parties to the extent that a failure to enforce such rights could
reasonably be expected to materially and adversely affect the Aspiration Account
Program or Coastal’s ability to perform its obligations hereunder. Coastal shall
not enter into any agreement which, at the time such agreement is executed,
could reasonably be expected to have a material and adverse effect on the
Aspiration Account Program, the Aspiration Customer Accounts in the aggregate or
Coastal’s ability to perform its obligations hereunder.

(e)    Coastal will provide Aspiration with a telephonic, telefacsimile or PDF
e-mail notice specifying the nature of any Event of Default by Coastal or any
event which, with the giving of notice or passage of time or both, would
constitute an Event of Default by Coastal, or any development or other
information which is likely to have a material and adverse effect on the
Aspiration Account Program, the Aspiration Customer Accounts in the aggregate or
Coastal’s ability to perform its obligations pursuant to this Agreement. Notice
pursuant to this Section 4.22(e) relating to Events of Default by Coastal shall
be provided within two business days after such default. Notices relating to all
other events or developments described in this Section 4.22(e) shall be provided
(i) within five business days after Coastal becomes aware of the existence of
such event or development if such event or development has already occurred, and
(ii) with respect to events or developments that have yet to occur, as early as
reasonably practicable under the circumstances.

 

-22-



--------------------------------------------------------------------------------

(f)    Coastal shall at all times during the Term (and the Transition Period)
comply in all material respects with Applicable Law and the Network Rules with
respect to the Aspiration Account Program.

(g)    Upon Aspiration’s request, Coastal shall cooperate with Aspiration in a
timely manner (but in no event less promptly than required by Applicable Law) to
resolve all disputes with Customers.

(h)    Coastal shall not take any action that Aspiration reasonably concludes is
materially inconsistent with the objectives of the Aspiration Account Program or
otherwise materially adversely affects the Aspiration Account Program or
intentionally materially adversely affects Aspiration’s business.

(i)    Coastal will maintain in full force and in effect, with financially sound
and reputable insurers, liability insurance, including cyber insurance, with
policy limits that are at or above the ABA benchmark survey for coverages at
similar sized financial institutions. Policy limits can be below benchmark
survey levels upon mutual agreement of both Parties. Upon Aspiration’s request,
Coastal shall provide customary certificate(s) from the insurer(s) that evidence
such insurance coverages.

Section 4.23    Charter of Affiliated Depository Institution. If Aspiration or
an Affiliate thereof shall, during the Term, seek regulatory approval to charter
or acquire a depository institution or non-depository banking entity, including
without limitation a national bank charter for fintech companies, with a federal
or state regulatory agency (the “Aspiration Bank”), Coastal shall reasonably
cooperate with and support Aspiration or its Affiliate during the regulatory
process to approve such charter application.

Section 4.24    Provision of Services under Agreement. If the Aspiration Bank is
established and commences operations, the Parties agree that Aspiration may in
its discretion assign to the Aspiration Bank some or all of the services
required to be performed by Aspiration under this Agreement. In that event, the
Parties shall negotiate in good faith to revise the economics of the Aspiration
Account Program to provide Coastal a reasonable return for the services provided
by Coastal.

ARTICLE 5

License Agreement

Section 5.1    Coastal Marks and Content. Coastal hereby grants to Aspiration a
limited, non-exclusive, non-transferable, non-sub-licensable, royalty-free
license to use, reproduce and display the trademarks, service marks, domain
names, trade names, service names, brand names, trade dress rights, logos,
corporate names, trade styles, logos and other source or business identifiers
and general intangibles of a like nature, together with the goodwill associated
with any of the foregoing, along with all applications, registrations, renewals
and extensions thereof identified in Schedule 5.1 hereto (collectively, the
“Coastal Marks”), telephone numbers and e-mail addresses (together with the
Coastal Marks, the “Coastal Content”) solely in connection with the activities
undertaken pursuant to this Agreement. Aspiration shall not use the Coastal
Marks and Coastal Content in any way that might result in confusion as to the
separate and

 

-23-



--------------------------------------------------------------------------------

distinct identities of Coastal and Aspiration. Aspiration acknowledges and
agrees that all patent, copyright, trademark and other intellectual property and
proprietary rights of Coastal, including the Coastal Content and any goodwill
which accrues because of Aspiration’s use of the Coastal Content, are and shall
remain the sole and exclusive property of Coastal. Upon the termination of this
Agreement, the license granted to Aspiration in the Coastal Content shall
immediately terminate and Aspiration shall immediately cease and desist all new
use of the Coastal Content; provided, however, that any then-existing use of
such Coastal Content in connection with any Aspiration Account Program-related
materials, including plastics, shall be permitted until 90 days after the date
of termination of this Agreement. Aspiration further agrees not to contest or
take any action, whether during or following the Term, in opposition to any
trademark, service mark, trade name, logo or other commercial symbol of Coastal
or its Affiliates or to use, employ or attempt to register any mark or trade
name which is similar to any mark or trade name of Coastal or its Affiliates.

ARTICLE 6

Fees, Revenues, Gains, Costs, Expenses and Losses

Section 6.1    Direct Operating Costs. Aspiration agrees to reimburse Coastal’s
[ * * *]. Aspiration also agrees to reimburse Coastal for [* * *]. Coastal shall
provide Aspiration with an upfront estimate of charges from vendors for
budgeting purposes and will update such estimates on a quarterly basis to
reflect actual charges.

Section 6.2    Coastal Fees. As compensation for the Coastal Services,
Aspiration shall also pay to Coastal the amounts shown on Schedule 6.2 hereof in
accordance with the payment schedule set forth in Schedule 6.2 or as otherwise
agreed to in writing between Aspiration and Coastal. Schedule 6.2 may be updated
from time to time by written agreement of the Parties. The compensation on
Schedule 6.2 is in addition to fees set forth in Section 6.1.

Section 6.3    Marketing Fees. Coastal shall pay Aspiration the Marketing Fee
set forth on Schedule 6.3.

Section 6.4    Retention of Revenues. Coastal shall have no right to any fee or
other amount paid by a Customer in connection with any product or service
offered pursuant to the Aspiration Account Program. To the extent that the
Parties mutually agree to allow the marketing to Customers of any Coastal
products or services not related to the Aspiration Account Program, the
revenues, fees and costs of such products shall be shared by the Parties in a
manner to be determined in good faith and documented in a separate agreement.
Coastal shall continue to receive all fees and revenue associated with all
Coastal products and services used by Coastal customers. For the avoidance of
doubt, all revenues generated in relation to this Agreement shall be received by
Aspiration directly or, if received by Coastal, such revenues will be
transferred, along with relevant documentation, to an Aspiration operating
account within five (5) business days of receipt by Coastal.

Section 6.5    Other Costs and Expenses; Payments. Except as otherwise
specifically provided herein, the Parties shall each be responsible for their
own costs and expenses. For convenience, fees payable under Sections 6.1 and 6.2
may be netted against the Operating Account, as defined in Section 7.3, from
other fees payable under Section 6.3.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 7

Sweep Program

Section 7.1    Sweep Program Overview. Aspiration may cause its Customers’ cash
balances to be deposited and withdrawn from the Sweep Destination Account.

Section 7.2    Sweep Operating Account. Aspiration shall maintain a sweep
operating account in its own name and under its own tax identification number
(the “Sweep Operating Account”) at Coastal. Aspiration shall: (a) settle net
deposits into the Sweep Operating Account before sweeping them to a Sweep
Destination Account; and (b) settle net withdrawals out of a Sweep Destination
Account before settling them into a settlement account. If a positive cash
balance exists in any settlement account at the close of any business day,
Coastal shall pay to Aspiration the cash balance of such settlement account at
that time by delivering such positive cash balance to the Sweep Operating
Account. If there is a negative cash balance in any settlement account at the
close of business on any day, Aspiration will pay to Coastal an amount equal to
the negative cash balance of such settlement account at that time by delivering
cash from the Sweep Operating Account to such settlement account. Aspiration
shall sweep cash balances from the Sweep Destination Account to the Sweep
Operating Account, if necessary, only to cover end of day settlement obligations
resulting from Aspiration’s Customer’s activity. Aspiration shall not have any
obligation to pay Coastal in relation to a negative balance in any settlement
account until after Aspiration has swept cash from the Sweep Destination Account
to the Sweep Operating Account.

Section 7.3    Operating Account. Aspiration shall maintain an operating account
(“Operating Account”) at Coastal with an initial minimum balance of $500,000,
which may be adjusted upon mutual agreement of the Parties. The purpose of the
Operating Account is to accumulate revenues to Aspiration and fund minimum fees,
expenses or losses due to either Coastal or to the Sweep Destination Account.
Following the end of each month, Aspiration shall pay Coastal from the Operating
Account based on an invoice for the fees and reimbursable expenses owed to
Coastal and Coastal shall submit to Aspiration appropriate documentation
evidencing all reimbursable expenses incurred or paid in the prior month. Any
dispute with respect to reimbursable amounts shall be resolved in accordance
with the procedures set forth in Section 4.19. The Operating Account shall bear
interest at a variable rate as determined by Coastal from time to time subject
to prior notice of no less than five (5) business days to Aspiration.

Section 7.4    Titling of Sweep Destination Account. The Sweep Destination
Account will be established by Aspiration on the books of Coastal in the name of
“Aspiration Financial, LLC Sweep Destination Account for the Exclusive Benefit
of its Customers” or in such other name as Aspiration may specify from time to
time.

Section 7.5    Role of Aspiration. Aspiration shall act as the authorized agent
and custodian for Customers, and not for Coastal, in sweeping balances to or
from the Sweep Destination Account through the Sweep Operating Account.

Section 7.6    Customer Funds. Customer funds held in the Sweep Destination
Account shall be aggregated for purposes of FDIC deposit insurance, subject to
the per depositor maximum deposit insurance amount limits for each Aspiration
Customer subject to Section 7.7(a) below. Coastal recognizes that all money
deposited into the Sweep Destination Account belongs to Aspiration’s Customers
and will be kept separate from all other accounts maintained by Coastal for
Aspiration; and Coastal will not subject the monies in the Sweep Destination
Account to any right, charge, security interest, lien or claim of any kind
against Aspiration in favor of Coastal or any person claiming through Coastal.

 

-25-



--------------------------------------------------------------------------------

Section 7.7    Books and Records Concerning the Sweep Program. Aspiration will
maintain the information set forth in Section 7.7(a) with respect to the amount
of each Customer’s beneficial interest in the Sweep Destination Account, and
will maintain the information set forth in Section 7.7(b) with respect to the
Sweep Destination Account and the amount of each Customer’s beneficial interest
in such account.

(a)    As agent and custodian for each Customer, Aspiration will maintain, in
good faith and in the regular course of business, and in accordance with
applicable published requirements of the FDIC (including, without limitation,
FDIC requirements for pass-through deposit insurance coverage), books and
records setting forth the daily balance and accrued interest for each of
Aspiration’s Customers and identifying with respect to such Customer’s
beneficial interest the accounts the name, address and social security or tax
identification number of the Customer and any representative capacity in which
the Customer may be acting. Aspiration shall maintain such documentation in a
form to permit it to provide Coastal Bank or the FDIC as receiver or conservator
or Coastal Bank with a copy of such within 24 hours of any request.

(b)    Aspiration will maintain, for each Customer, records of that Customer’s
beneficial interest in the Sweep Operating Account and Sweep Destination
Account, including records of the amounts on deposit in the accounts, and of all
deposits to and withdrawals from and transfers among the accounts. Such records
may be used to evidence that the accounts which are money market deposit
accounts are maintained in accordance with the definition of “savings deposit”
in 12 C.F.R. Section 204.2(d)(2) and applicable interpretations of the Federal
Reserve Board thereunder. Aspiration will allow Coastal’s federal and state
banking examiners, Coastal’s independent outside auditors and other authorized
representatives of the federal and state bank or securities regulatory agencies
that have appropriate jurisdiction over Coastal or Aspiration reasonable access
from time to time upon request to, and an opportunity to audit, the books and
records of Aspiration with respect to the Sweep Program, and Aspiration shall
cooperate with Coastal and such agencies to the extent necessary to enable
Coastal to comply with its obligations under Regulation D and other laws and
regulations with regard to such requests for access.

Section 7.8    Amendment to Sweep Program. Upon 60 days’ written notice, Coastal
may amend the Sweep Program to implement a capacity for deposits of Customers’
cash balances into the Sweep Destination Account. All other amendments to the
Sweep Program require Aspiration’s written consent.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 8

Representations of Coastal

Coastal represents and warrants as follows:

Section 8.1    Organization, Good-Standing and Conduct of Business. Coastal is a
bank, within the meaning of Section 3(a)(6) of the 1934 Act, duly organized,
validly existing and in good standing under the laws of the state of Washington,
and has full power and authority and all necessary and/or applicable
governmental and regulatory authorization and licenses to own its properties and
assets, to carry on as an insured depository institution, and to carry on its
business as it is presently being conducted.

Section 8.2    Corporate Authority. The execution, delivery and performance of
this Agreement have been duly authorized. No further corporate acts or
proceedings on the part of Coastal are required or necessary to authorize this
Agreement.

Section 8.3    Coastal Marks. Coastal is the owner or licensor of the Coastal
Marks set forth on Schedule 5.1 and has right, power and authority to license or
sub-license to Aspiration and authorized designees such Coastal Marks, email
addresses and domain names, telephone numbers, as contemplated by this
Agreement, and the use of such Coastal Marks by Aspiration and authorized
designees as contemplated by this Agreement shall not (a) violate any Applicable
Law or (b) infringe upon the rights of any Person.

Section 8.4    Binding Effect. When executed, this Agreement will constitute a
valid and legally binding obligation of Coastal, enforceable against Coastal in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to rights of creditors of FDIC-insured institutions or the relief of
debtors generally, (ii) Applicable Law relating to the safety and soundness of
depository institutions and (iii) general principles of equity.

Section 8.5    Non-Contravention and Defaults; No Liens. Neither the execution
or delivery of this Agreement, nor the fulfillment of, or compliance with, the
terms and provisions hereof, will (i) result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of, termination of or acceleration of the performance provided by the
terms of, any agreement to which Coastal is a party or by which it may be bound,
(ii) violate any provision of any Applicable Law or the Network Rules or
(iii) violate any provisions of Coastal’s Articles of Incorporation or Bylaws.

Section 8.6    Necessary Approvals. Except for regulatory approvals applicable
solely to financial institutions (which approvals, if any, are determined by
Coastal to be required and will be obtained by Coastal prior to July 1, 2018),
no consent, approval, authorization, registration or filing with or by any
Governmental Body is required on the part of Coastal in connection with the
execution and delivery of this Agreement.

Section 8.7    Liabilities and Litigation. There are no claims, actions, suits
or proceedings pending or, to Coastal’s knowledge, threatened against Coastal,
or to its knowledge affecting Coastal, at law or in equity, before or by any
Governmental Body, an adverse determination of which could have a material
adverse effect on the business of Coastal or the Aspiration Account Program, and
Coastal knows of no basis for any of the foregoing. There is no Order of any
Governmental Body affecting Coastal or to which Coastal is subject.

 

-27-



--------------------------------------------------------------------------------

Section 8.8    Full Disclosure. Coastal has provided Aspiration with full access
to all material aspects of its banking operation and all such information is
accurate and complete as of the date provided. Coastal will make available a
standard financial package that it offers select vendors from time to time.

Section 8.9    Continuing Accuracy. The representatives and warranties made by
Coastal in this Agreement shall continue to be accurate and shall remain in full
force and effect throughout the Term.

Section 8.10    Licenses. Coastal is the exclusive owner of, and has good and
marketable title to, the Coastal Content.

Section 8.11    Good Standing. Neither Coastal nor any executive officer of
Coastal has been subject to the following:

(a)    Criminal conviction (except minor traffic offenses and other petty
offenses) in the United States of America or in any foreign country;

(b)    Federal or state tax lien or any foreign tax lien;

(c)    An Order, not subsequently reversed, suspended or vacated, by the
Securities and Exchange Commission, any state securities regulatory authority,
Federal Trade Commission, federal or state bank regulatory or any other
Governmental Body in the United States or in any other country relating to an
alleged violation of any federal or state securities law or regulation or any
law or regulation respecting financial institutions; or

(d)    Restraining Order in any proceeding or lawsuit, alleging fraud or
deceptive practices on the part of Coastal or any such executive officer.

ARTICLE 9

Representations of Aspiration

Aspiration represents and warrants as follows as of the date hereof:

Section 9.1    Organization, Good-Standing and Conduct of Business. Aspiration
is a corporation, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has full power and authority to own its
properties and assets and to carry on its business as it is presently being
conducted. Aspiration is, or prior to enrolling any Customers in the Aspiration
Account Program will be, (a) registered with the U.S. Securities and Exchange
Commission as an investment advisor and broker-dealer, (b) a member of FINRA and
the Securities Investor Protection Corporation and (c) registered as a
broker-dealer in each state where the registration is required in order to offer
the Aspiration Account Program to residents of such state.

Section 9.2    Aspiration Authority. The execution, delivery and performance of
this Agreement have been duly authorized. No further corporate acts or
proceedings on the part of Aspiration are required or necessary to authorize
this Agreement.

 

-28-



--------------------------------------------------------------------------------

Section 9.3    Binding Effect. When executed, this Agreement will constitute a
valid and legally binding obligation of Aspiration, enforceable against
Aspiration in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to rights of creditors or the relief of debtors generally and
(b) general principles of equity.

Section 9.4    Good Standing. Neither Aspiration nor any executive officer of
Aspiration has been subject to the following:

(a)    Criminal conviction (except minor traffic offenses and other petty
offenses) in the United States of America or in any foreign country;

(b)    Federal or state tax lien or any foreign tax lien;

(c)    An Order, not subsequently reversed, suspended or vacated, by the
Securities and Exchange Commission, FINRA, any state securities regulatory
authority, Federal Trade Commission, federal or state bank regulatory or any
other Governmental Body in the United States or in any other country relating to
an alleged violation of any federal or state securities law or regulation or any
law or regulation respecting financial institutions; or

(d)    Restraining Order in any proceeding or lawsuit, alleging fraud or
deceptive practices on the part of Aspiration or any such executive officer.

Section 9.5    Financial Statements. Aspiration has delivered to Coastal
complete and correct copies of its balance sheets and related statements of
income and cash flow. Aspiration’s financial statements, subject to any
limitation stated therein, which have been or which hereafter will be furnished
to Coastal to induce it to enter into and maintain this Agreement do or will
fairly represent the financial condition of the Aspiration. The financial
statements have been and will be prepared in accordance with GAAP, as
consistently applied, and in accordance with all pronouncements of the Financial
Accounting Standards Board, except that non-audited financials are without
notes, and are subject to normal year-end adjustments. Prior to enrolling any
Customers in an Aspiration Customer Account, Aspiration’s balance sheet shall
reflect cash in an amount sufficient to fund any termination payment owed to
Radius Bank plus $15million (or such lesser amount as Aspiration establishes to
the satisfaction of Coastal is sufficient to fund the operations of Aspiration
for a period of 12 months).

Section 9.6    Non-Contravention and Defaults; No Liens. Neither the execution
or delivery of this Agreement, nor the fulfillment of, or compliance with, the
terms and provisions hereof, will (a) result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of, termination of or acceleration of the performance provided by the
terms of, any material agreement to which Aspiration is a party or by which it
may be bound, (ii) violate any provision of any Applicable Law, (iii) result in
the creation or imposition of any material lien, charge, restriction, security
interest or encumbrance of any nature whatsoever on any asset of Aspiration or
(iv) violate any provisions of Aspiration’s Certificate of Incorporation or
Bylaws.

Section 9.7    Necessary Approvals. Except for obtaining membership in FINRA and
the Securities Investor Protection Corporation and registration with the
Securities and Exchange Commission and applicable states as a broker-dealer, no
consent of any Person (including any stockholder or creditor of Aspiration) and
no consent, license, permit or approval or authorization or exemption by notice
or report to, or registration, filing or declaration with, any Governmental Body
is required in connection with the execution or delivery of this Agreement by
Aspiration, the validity or enforceability of this Agreement against Aspiration,
the consummation of the transactions contemplated hereby or the performance by
Aspiration of its obligations hereunder.

 

-29-



--------------------------------------------------------------------------------

Section 9.8    Liabilities and Litigation. There are no claims, actions, suits
or proceedings pending or, to Aspiration’s knowledge, threatened against
Aspiration, or to its knowledge affecting Aspiration, at law or in equity,
before or by any Governmental Body, an adverse determination of which would
reasonably be expected to have a material adverse effect on the business of
Aspiration or the Aspiration Account Program, and Aspiration knows of no basis
for any of the foregoing. There is no Order of any Governmental Body affecting
Aspiration or to which Aspiration is subject.

Section 9.9    Continuing Accuracy. The representatives and warranties made by
Aspiration in this Agreement shall continue to be accurate and shall remain in
full force and effect throughout the Term.

ARTICLE 10

Regulatory Approvals

Section 10.1    Regulatory Approvals. Prior to enrolling any Customers in the
Aspiration Account Program, the Parties shall have received all necessary
regulatory and FINRA approvals. Notwithstanding anything to the contrary herein,
in no event shall this Agreement be construed to require either Party to take,
or impose any liability on either Party as a result of its failure to take, any
action which is not permissible under Applicable Law or the Network Rules. The
consummation of any transaction contemplated herein shall constitute a
representation by each Party to the other that all regulatory approvals
necessary for that particular transaction have been received.

Section 10.2    Expense of Regulatory Approvals; Cooperation. Each Party shall
be responsible for obtaining and paying for any regulatory approvals related to
its consummation of the activities contemplated herein. Each Party shall use its
respective best efforts to obtain all regulatory approvals and shall cooperate
with the other Party in order to facilitate the procurement of all regulatory
approvals.

ARTICLE 11

Term and Termination

Section 11.1    Term. The initial term of this Agreement shall be a period that
commences on the Effective Date and ends on three (3) years from the later of
July 1, 2018, or the date on which Aspiration commences enrolling Customers in
the Aspiration Account Program, and thereafter this Agreement shall renew
automatically for up to two (2) additional twelve (12) month terms
(collectively, the “Term”) unless terminated as provided herein.

 

-30-



--------------------------------------------------------------------------------

Section 11.2    Termination. This Agreement may be terminated as follows:

(a)    at any time upon the mutual written consent of the Parties;

(b)    by either Party, with or without cause, at the end of the initial term or
at the end of any subsequent renewal term, upon 180 days’ written notice to the
other Party;

(c)    by either Party, upon 30 days’ written notice to the other Party, in the
event of an Event of Default by the other Party;

(d)    by either Party, upon written notice to the other Party, upon (i) the
direction of any Governmental Body or FINRA or the advice of legal counsel that
continuation of the Aspiration Account Program violates, or would reasonably be
expected to violate, Applicable Law or the Network Rules and (ii) the inability
of the Parties to amend this Agreement to avoid the violation of Applicable Law
or the Network Rules;

(e)    by Coastal, upon 60 days’ written notice to Aspiration if there is (i) a
change in Control of Aspiration, (ii) merger or consolidation of Aspiration and
Aspiration is not the surviving entity or Aspiration is the surviving entity but
its pre-merger shareholders hold less than 50% of its voting interests after the
merger; or (iii) a sale of all or substantially all of the assets of Aspiration;

(f)    by Coastal, upon 30 days’ written notice to Aspiration, if a Governmental
Body determines that the continued performance of Coastal’s obligations under
this Agreement is not consistent with safe and sound banking practices;
provided, that Coastal shall provide Aspiration as much advance notice of such
termination as is reasonably practicable, consistent with safe and sound banking
practices;

(g)    by either Party upon 30 days’ written notice to the other Party upon the
other Party (i) voluntarily commencing any proceeding or filing any petition
seeking relief under Title 11 of the United States Code or any other federal,
state or foreign bankruptcy, insolvency, liquidation or similar law,
(ii) applying for or consenting to the appointment of a receiver, trustee,
custodian, sequestrator or similar official for such Party or for a substantial
part of its property or assets, (iii) making a general assignment for the
benefit of creditors or (iv) taking formal action for the purpose of effecting
any of the foregoing;

(h)    by either Party upon 30 days’ written notice to the other Party upon the
commencement of an involuntary proceeding or the filing of an involuntary
proceeding or the filing of an involuntary petition in a court of competent
jurisdiction seeking (i) relief in respect of the other Party or of a
substantial part of its property or assets under Title 11 of the United States
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law, (ii) the appointment of a receiver (including the FDIC),
trustee, custodian, sequestrator or similar official for the other Party or for
a substantial part of its property or assets or (iii) the winding up or
liquidation, of the other Party, in any case, if such proceeding or petition
shall continue un-dismissed for thirty (30) days or an Order approving or
ordering any of the foregoing shall be entered; or

(i)    by Aspiration upon 30 days’ written notice to Coastal, if as condition
precedent to Aspiration or another related entity becoming or acquiring a
federally-insured depository institution, as set forth in a final order issued
by the applicable federal banking agency or is mandated in any corresponding
agreement, is required to terminate this Agreement, and such written notice
shall attach a copy of such final order or agreement.

 

-31-



--------------------------------------------------------------------------------

Section 11.3    Effect of Termination

(a)    In the event that this Agreement is validly terminated as provided
herein, then, except as otherwise provided in this Agreement, subject to
Section 10.4, each of the Parties shall be relieved of their duties and
obligations arising under this Agreement after the date of such termination.
Notwithstanding the foregoing, the terms of this Agreement that would by their
nature survive the termination of this Agreement (including Section 4.12
(Program Audit and Examination Rights), this Section 10.3 (Effect of
Termination), Section 10.4 (Post-Termination Transition and Wind-Down) and
Article 12 (General Provisions)) shall survive the termination of this Agreement
and be enforceable under this Agreement.

(b)    Upon termination, each of Coastal and Aspiration shall retain all records
and documentation related to all Customers, Aspiration Customer Accounts, and
Debit Cards in a form that is reasonably retrievable for a period of seven
(7) years after the termination of this Agreement or such longer time as
required by Applicable Law. The Parties agree to cooperate with one another to
make such records and documentation available as may be required to comply with
Applicable Law or to respond to Customer inquiries, legal requests (such as a
subpoena), audits or regulatory examination requests.

(c)    In the event that this Agreement is terminated by Coastal pursuant to
Section 10.2(c) or (e), or by Aspiration pursuant to Section 10.2(i), Aspiration
shall pay Coastal a termination fee in a lump sum within five (5) business days
following termination of this Agreement in an amount equal to the minimum
quarterly fee payable pursuant to Schedule 6.4 multiplied by the number of
scheduled payments remaining in the Term.

Section 11.4    Post-Termination Transition and Wind-Down

(a)    In the event this Agreement is terminated, Aspiration may elect to
(i) transition the Aspiration Account Program in accordance with Applicable Law
to an alternative insured depository institution or (ii) wind down the
Aspiration Account Program. In such event, Aspiration shall provide written
notice to Coastal of its election to transition or wind down the Aspiration
Customer Account Program no later than thirty (30) days after termination of
this Agreement. Unless otherwise required by Applicable Law or any Government
Body or FINRA, the Parties agree to cooperate in good faith to wind down or
transition the Aspiration Account Program (in accordance with any notice of
election provided by Aspiration) in a commercially reasonable manner as soon as
reasonably possible to provide for a smooth and orderly transition or wind-down.
The Parties will service the Aspiration Customer Accounts and Debit Cards in
accordance with the terms of this Agreement that apply prior to its termination
for a period up to 180 days after the effective date of termination, or as
mutually agreed to in writing by authorized representatives of each Party, in
order to smoothly transition or wind down all activities under this Agreement
(“Transition Period”); in the event of a termination by either Party pursuant to
Sections 10.2(c), (h) or (i), or in the event of a termination by Coastal
pursuant to Sections 10.2(d) or (g), the Transition Period shall be reduced to
ninety (90) days. Termination of this Agreement shall not relieve any
obligations of the Parties, including the corresponding payment obligations,
during the Transition Period.

 

-32-



--------------------------------------------------------------------------------

(b)    In the event Aspiration provides notice of its election to transition
Aspiration Customer Accounts to another insured depository institution,
Coastal’s obligations during the Transition Period will include, without
limitation in good faith: (i) taking all required regulatory steps necessary to
cause the transfer of all Deposits at Coastal to another federally-insured
financial institution designated by Aspiration, which institution shall assume
responsibility for all obligations and liabilities in connection with such
Deposits which arise after transfer to such successor bank (such institution, a
“Successor Bank”), including those with respect to payment of the Deposit funds
to Customers and settlement of transactions with the appropriate Network(s),
(ii) making any and all regulatory filings necessary to effect the transition of
its undertakings in connection with this Agreement to such Successor Bank
(excluding those filings and approvals required to be made by Successor Bank),
(iii) assigning all of Coastal’ s rights, duties and obligations with respect to
the Aspiration Account Program pursuant to this Agreement, and Coastal’s
relationship with each Aspiration Customer to such Successor Bank, (iv) making
all filings and taking all other actions necessary for Coastal to transfer the
related BINs to such Successor Bank, (v) executing and delivering, if necessary
or appropriate, transfer agreement containing terms and conditions generally
consistent with banking industry practice for the transfer of Deposits between
institutions, and (vi) executing such other documents as may reasonably be
requested by Aspiration, or necessary for Coastal to perform its obligations
under this Section 10.4(b). Coastal’s obligations described above will be
completed as soon as reasonably practicable after Aspiration provides notice of
its election to transition the Deposits to a Successor Bank.

(c)    In the event Aspiration provides notice of its election to wind down the
Aspiration Account Program, the Parties agree to use the following process or
such other similar processes that are mutually agreed by Coastal and Aspiration
at such time:

(i)    As soon as reasonably possible after delivery of Aspiration’s notice of
election, Aspiration will provide to Coastal in writing a proposed wind down
plan, including a proposed timeline, which shall designate a schedule of dates
as of which the Aspiration Account Program will be wound down. Coastal and
Aspiration shall meet promptly thereafter (which meeting may occur
telephonically) to finalize a mutually-agreed wind down plan. Such plan shall be
agreed and implemented to completion within the Transition Period; and

(ii)    Coastal and Aspiration shall continue to be bound by, and comply with,
the terms of this Agreement and perform all of their obligations hereunder
during the Transition Period until (x) such time as all Aspiration Customer
Accounts and Debit Cards expire or are canceled pursuant to, and consistent
with, the Aspiration Account Documentation, or (y) such earlier date, as
permitted by Applicable Law, as mutually agreed by Coastal and Aspiration in
writing.

(d)    In the event (i) Aspiration fails to provide timely and effective notice
of its intention to terminate or wind down the Aspiration Account Program, or
(ii) Aspiration fails to complete the assignment of the Deposits to a Successor
Bank within the Transition Period, the Parties will work together to wind down
the Aspiration Account Program in accordance with Applicable Law.

 

-33-



--------------------------------------------------------------------------------

(e)     In the event that Aspiration substantially ceases operations, Aspiration
agrees to continue to cooperate with Coastal, any Governmental Body, and any
other self-regulatory organization to ensure the orderly distribution of
Customer funds.

(f)    The Parties shall be responsible for their own costs and expenses with
respect to the performance of their respective obligations hereunder in
connection any transition or wind down.

Section 11.5    Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

(a)    A Party shall fail to make a payment of any material amount due and
payable pursuant to this Agreement, except for amounts disputed in good faith,
and such failure shall remain unremedied for a period of ten days after the
other Party shall have given written notice thereof, provided that for an amount
to be excluded from the above as disputed in good faith, the Party disputing
such amount must: (i) provide prompt (but in any event, within ten days after
the amount becomes due) notice of such dispute; (ii) include in such notice, a
reasonably detailed explanation of the reason(s) why such amount is disputed,
(iii) work cooperatively, expeditiously, and always in good faith with the other
Party to resolve any such dispute, and (iv) if such dispute is not resolved
within 30 days of delivery of the notice required by (i) above, post a bond or
deposit into an escrow account the disputed amount on terms reasonably
satisfactory to the Parties.

(b)    A Party shall fail to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement, and (i) such
failure shall remain unremedied for a period of 30 days after the other Party
shall have given written notice thereof, and (ii) such failure shall either have
a material and adverse effect on the Aspiration Account Program or Coastal’s
Marks licensed or sub-licensed hereunder, materially diminish the economic value
of the Aspiration Account Program to the other Party, or otherwise have a
material and adverse effect on the other Party;

(c)    Any representation or warranty contained in this Agreement shall not be
true and correct in any respect as of the date when made or reaffirmed, and
(i) the Party making such representation or warranty shall fail to cure the
event giving rise to such breach within 30 days after the other Party shall have
given written notice thereof, and (ii) such failure shall either have a material
and adverse effect on the Aspiration Account Program, materially diminish the
economic value of the Aspiration Account Program to the other Party, or
otherwise have a material and adverse effect on the other Party.

(d)    Coastal fails to perform, satisfy or comply with any Applicable Law and
such failure shall either have a material and adverse effect on the Aspiration
Account Program, materially diminish the economic value of the Aspiration
Account Program to Aspiration, or otherwise have a material and adverse effect
on Aspiration.

 

-34-



--------------------------------------------------------------------------------

(e)    Aspiration fails to perform, satisfy or comply with any Applicable Law
and such failure shall either have a material and adverse effect on the
Aspiration Account Program or Coastal’s Marks licensed hereunder, or materially
diminish the economic value of the Aspiration Account Program to Coastal, or
otherwise have a material and adverse effect on Coastal.

Section 11.6    Limitation on Remedies. Notwithstanding any provision of this
Agreement that may provide for any other remedy, Coastal shall have no right to
use or to apply any funds in a Sweep Destination Account to set off any
obligation that Aspiration may have to Coastal, in the Event of Default or
otherwise.

ARTICLE 12

General Provisions

Section 12.1    Indemnification.

(a)    Aspiration covenants and agrees to indemnify and hold harmless Coastal,
its parent, subsidiaries or Affiliates, and their respective officers,
directors, agents, employees and permitted assigns, against any and all Losses
arising from or relating to: (i) any breach of representation or warranty made
in this Agreement by Aspiration; (ii) failure to fulfill a covenant or
obligation of this Agreement except to the extent such claim, loss or liability
is the result of Coastal’s failure to perform its obligations in accordance with
this Agreement; (iii) any act or omission of Aspiration or its Service Providers
which violates or does not comply with any Network Rules or Applicable Law;
(iv) or any claim relating to obligations owed to or by Aspiration or any third
party retained by it (except to the extent that Coastal has agreed in writing to
fulfill such obligation under this Agreement); (v) Aspiration’s negligence,
recklessness or willful misconduct (including acts or omissions) relating to the
Aspiration Account Program; (vi) Aspiration’s failure to perform, satisfy or
comply with any Service Level standard set forth in Exhibit C; (vii) any actions
or omissions by Coastal taken or not taken at Aspiration’s written request or
direction pursuant to this Agreement except where Coastal would have been
otherwise required to take such action (or refrain from acting) absent the
request or direction of Aspiration; or (viii) any Customer claims, breach,
losses, regulatory actions, violations or penalties arising from the action or
operations of Aspiration, its Service Providers or previous activities related
to Radius Bank; provided, that this provision shall not apply if such claim
arises out of (x) an act of fraud, embezzlement or criminal activity by Coastal
or its representatives, or (y) negligence or willful misconduct by Coastal or
its representatives.

(b)    Coastal covenants and agrees to indemnify and hold harmless Aspiration
and its parent, subsidiaries or Affiliates, and their respective officers,
directors, agents, employees and permitted assigns, against any and all Losses
arising from or relating to (i) any breach of representation or warranty made in
this Agreement; (ii) any act or omission of Coastal or its service providers
which materially violates any Network Rule or Applicable Law; (iii) failure to
fulfill a covenant or obligation of this Agreement except to the extent such
claim, loss or liability is the result of Aspiration’s failure to perform its
obligations in accordance with this Agreement; (iv) Coastal’s negligence,
recklessness or willful misconduct (including acts or omissions) relating to the
Aspiration Account Program; (v) Coastal’s failure to perform, satisfy or comply
with any Service Level standard set forth in Exhibit C; (vi) any claim that
Coastal, or any third party retained by Coastal, materially breached the
obligations owed to or by Coastal that directly

 

-35-



--------------------------------------------------------------------------------

relates to Coastal’ existing business offerings and banking services (such as
ACH and regulatory reporting) offered under the Aspiration Account Program
(except to the extent that Aspiration has agreed to fulfill such obligation
under this Agreement); or (vii) allegations, claims or actions by any Person
that the use of the Coastal Marks licensed by Coastal hereunder infringe on the
rights of any Person; provided, that this provision shall not apply if such
claim arises out of (x) an act of fraud, embezzlement or criminal activity by
Aspiration or its representatives, (y) negligence, willful misconduct or bad
faith by Aspiration or its representatives or (z) the failure of Aspiration or
its representatives to comply with, or to perform its obligations under, this
Agreement.

(c)    If any claim or demand is asserted against any Person entitled to
indemnification under this Section 11.1 (each, an “Indemnified Party”) by any
Person who is not a Party in respect of which the Indemnified Party may be
entitled to indemnification under the provisions of subsections (a) or (b)
above, written notice of such claim or demand shall promptly be given to the
Party (the “Indemnifying Party”) from whom indemnification may be sought. The
Indemnifying Party shall have the right, by notifying the Indemnified Party
within 10 days of its receipt of the notice of the claim or demand, to assume
the entire control (subject to the following sentence and the right of the
Indemnified Party to participate at the Indemnified Party’s expense and with
counsel of the Indemnified Party’s choice, unless (i) the employment of such
counsel has been authorized in writing by the Indemnifying Party, (ii) the
Indemnifying Party has not employed counsel to take charge of the defense within
10 days after delivery of the applicable notice or, having elected to assume
such defense, thereafter ceases its defense of such action, or (iii) the
Indemnified Party has reasonably concluded that there may be defenses available
to it which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
in any of which event attorneys’ fees and expenses shall be borne by the
Indemnifying Party) of the defense, compromise or settlement of the matter,
including, at the Indemnifying Party’s expense, employment of counsel of the
Indemnifying Party’s choice and reasonably satisfactory to the Indemnified
Party. The Indemnified Party or Indemnifying Party may at any time notify the
other of its intention to settle or compromise any claim, suit or action against
the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (x) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages in which the Indemnified Party does not admit any liability with respect
to such claim, but shall not agree to any other settlement or compromise without
the prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld (it being agreed that any failure of an Indemnified Party
to consent to any settlement or compromise involving relief other than monetary
damages shall not be deemed to be unreasonably withheld), and (y) the
Indemnified Party may settle or compromise any such claim, suit or action solely
for an amount not exceeding One Thousand Dollars ($1,000) in which the
Indemnified Party does not admit any liability with respect to such claim, but
shall not settle or compromise any other matter without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.

(d)    If the Indemnifying Party gives notice to any Indemnified Party that the
Indemnifying Party will assume control of the defense, compromise or settlement
of the matter, the Indemnifying Party will be deemed to have waived all defenses
to the claims for indemnification by the Indemnified Party with respect to that
matter. The Indemnifying Party shall promptly notify the Indemnified Party if
the Indemnifying Party desires not to assume, or participate in the defense of,
any such claim, suit or action. Any damages to the assets or business of the
Indemnified Party caused by a failure of the Indemnifying Party to defend,
compromise or settle a claim or demand in a reasonable and expeditious manner,
after the indemnifying Party has given notice that it will assume control of the
defense, compromise or settlement of the matter, shall be included in the
damages for which the Indemnifying Party shall be obligated to indemnify the
Indemnified Party. If the Indemnifying Party makes any payment on any
third-party claim, the Indemnifying Party shall be subrogated, to the extent of
such payment, to all rights and remedies of the Indemnified Party to any
insurance benefits or other claims of the Indemnified Party with respect to such
third-party claim. Each Party agrees to provide reasonable access to the other
Party to such documents and information as may reasonably by requested in
connection with the defense, negotiation or settlement of any such third-party
claim.

 

-36-



--------------------------------------------------------------------------------

(e)    If an Indemnified Party fails to give prompt notice of any claim being
made or any suit or action being commenced in respect of which indemnification
under this Section 11.1 may be sought, such failure shall not limit the
liability of the Indemnifying Party; provided, that this provision shall not be
deemed to limit the Indemnifying Party’s rights to recover for any Loss which it
can establish resulted from such failure to give prompt notice.

(f)    This Section 11.1 shall govern the obligations of the Parties with
respect to the subject matter hereof but shall not be deemed to limit the rights
which any party might otherwise have at law or in equity.

(g)    The provisions of this Section 11.1 shall survive termination or
expiration of this Agreement.

Section 12.2    No Special Damages. UNLESS OTHERWISE AGREED IN WRITING OR
REQUIRED BY THIS AGREEMENT OR APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES,
INCLUDING LOST PROFITS, EVEN IF SUCH PARTY HAS KNOWLEDGE OF THE POSSIBILITY OF
SUCH DAMAGES ARISING FROM OR RELATED TO THIS AGREEMENT. EACH PARTY’S CUMULATIVE
LIABILITY UNDER THIS AGREEMENT WILL NOT IN ANY EVENT EXCEED THREE MILLION
DOLLARS ($3,000,000); PROVIDED THAT THE LIMITATIONS SET FORTH IN THIS SECTION
SHALL NOT APPLY TO OR IN ANY WAY LIMIT THE INDEMNITY OBLIGATIONS UNDER THIS
AGREEMENT OR LIABILITY OF A PARTY FOR BREACH OF CONFIDENTIALITY OF THE OTHER
PARTY’S CONFIDENTIAL INFORMATION OR CUSTOMER INFORMATION.

Section 12.3    Disclaimers of Warranties. EXCEPT FOR THE WARRANTIES EXPRESSLY
PROVIDED IN THIS AGREEMENT, THE PARTIES SPECIFICALLY DISCLAIM ALL WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, ARISING OUT OF OR RELATED TO THIS AGREEMENT,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE
OF PERFORMANCE, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES.

 

-37-



--------------------------------------------------------------------------------

Section 12.4    Confidentiality and No-Use.

(a)    Each Party shall, and shall cause its controlled Affiliates, employees
and agents to, hold in strict confidence, unless disclosure is compelled by
judicial or administrative process, or in the opinion of its counsel, by
Applicable Law, all Confidential Information of the other Party and not disclose
the same to any Person, except as otherwise provided herein. Confidential
Information shall be used only for the purpose of and in connection with the
performance of obligations under this Agreement and not for any other purpose.
Each Party shall protect Confidential Information from unauthorized use and
disclosure with at least the same degree of care that it utilizes with respect
to its own similar proprietary information, but in no event less than a
reasonable standard of care. The term “Confidential Information” shall mean all
information of any kind concerning a Party (or an Affiliate of a Party)
including all Customer Information that is furnished by such Party or on its
behalf in connection with this Agreement, as well as the terms and conditions of
this Agreement, except information (i) ascertainable or obtained from public or
published information, (ii) received from a third party not known to the
recipient of Confidential Information to be under an obligation to keep such
information confidential, (iii) which is or becomes known to the public (other
than through a breach of an obligation of confidentiality), (iv) of which the
recipient was in possession prior to disclosure thereof in connection herewith
or (v) which was independently developed by the recipient without the benefit of
Confidential Information. For purposes of this Agreement, “Customer Information”
includes “nonpublic personal information,” as such term is defined in the Gramm
Leach Bliley Act of 1999 (the “GLB Act”) and the applicable regulations
promulgated by the federal regulators of financial institutions (the “GLB
Regulations”) regarding Customers. Each Party hereby agrees that, in addition
to, and without limiting the generality of the confidentiality provisions
contained in this Agreement, it shall keep all such Customer Information
confidential and shall maintain and use such information only for the purposes
of this Agreement, or as otherwise permitted in accordance with all Applicable
Laws, including but not limited to the GLB Act and the applicable GLB
Regulations. Without limiting the generality of the foregoing, each Party agrees
and acknowledges that it is familiar with, and shall fully comply with, the
reuse and redisclosure limitations contained in the GLB Act and applicable GLB
Regulations as they relate to the Aspiration Account Program. Nothing herein
shall be interpreted as preventing or impairing either Party to disclose any
information (i) pursuant to a subpoena or court order, (ii) pursuant to judicial
or governmental process issued by a Governmental Body or request by FINRA or
(iii) required by any Governmental Body or FINRA in connection with an
examination of such Party; provided that, with respect to disclosure described
in clause (i) or (ii), (a) such disclosure shall be limited to the minimum
acceptable level of disclosure; (b) the disclosing Party, unless prohibited by
Applicable Law, shall notify the other Party of the imminent disclosure as soon
as is practicable; and (c) the disclosing Party shall cooperate, at the sole
cost and expense of the other Party, with the other Party’s efforts to minimize
or prevent such disclosure.

(b)    Each Party acknowledges that its breach of this Section 11.4 will cause
the other Party irreparable injury for which monetary damages will not make the
other Party whole. Accordingly, in addition to all other available remedies,
each Party shall be entitled to seek equitable or injunctive relief as and where
it deems fit in the event of an actual, attempted or threatened breach of any
obligation of the other Party (including its contractors and agents) under this
Section 11.4.

 

-38-



--------------------------------------------------------------------------------

(c)    Each Party shall: (i) limit access to the other Party’s Confidential
Information to those employees, authorized agents, vendors, consultants, service
providers and subcontractors who have a reasonable need to access such
Confidential Information in connection with the Aspiration Account Program; and
(ii) ensure that any Person with access to the other Party’s Confidential
Information agrees to be bound by the provisions of this Section 11.4 and
maintains the existence of this Agreement and the nature of their obligations
hereunder strictly confidential.

Section 12.5    Arbitration. Any dispute arising under this Agreement that has
not been resolved in good faith in accordance with the procedures in
Section 4.19 hereof (a “Dispute”) shall be referred to and resolved by
arbitration in accordance with the following guidelines:

(a)    Arbitration Rules. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Seattle, Washington before one to three arbitrators, as set forth below. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures, unless the Parties agree upon expedited or
streamlined rules and/or procedures available through JAMS. Judgment on the
Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction.

(b)    Arbitrators. An arbitrator shall be selected by mutual agreement of the
Parties. If the Parties are unable to agree upon an arbitrator, then either
Party may request that JAMS select an arbitrator and such arbitrator shall hear
the Dispute in accordance with the Rules.

(c)    Panel. For Disputes amounting to $1,000,000 or more, a panel of three
arbitrators shall be selected to hear the Dispute. In such case, each Party
shall select one arbitrator who shall be independent and unaffiliated with such
Party, and the two arbitrators shall then select the third arbitrator. If the
two arbitrators are unable to agree upon the third arbitrator, the JAMS shall
select the third arbitrator.

(d)    Knowledge of Arbitrators. All arbitrators, whether a single arbitrator or
a panel of arbitrators, shall be knowledgeable about financial services and/or
information technology transactions.

(e)    Seat. The seat of the arbitration shall be Seattle, Washington USA.

(f)    Governing Law. The governing law to be applied by the arbitral tribunal
shall be the law of the State of Washington, U.S.A.

(g)    No Appeal. Any award rendered pursuant to arbitration under this Section
shall be final, conclusive and binding upon the Parties (except for appeals
solely to correct computation or clerical errors), and any judgment thereon may
be entered and enforced in any court of competent jurisdiction.

 

-39-



--------------------------------------------------------------------------------

(h)    Costs. Each Party shall bear its own fees, costs and expenses of the
arbitration, and its own legal expenses, attorneys’ fees, and costs of all
experts and witnesses, provided, however, that the arbitrators may award
arbitration costs, including legal, auditing and other fees to the prevailing
party in the arbitration proceeding if the arbitrators determine that such an
award is appropriate.

Section 12.6    Relationship of Parties. Except to the extent specifically
provided herein or as hereafter agreed in writing by the Parties, nothing in
this Agreement shall be construed to create any relationship between the Parties
or their respective agents and employees other than one of independent
contractors, and the Parties shall take such action as may be reasonably
necessary to ensure such treatment.

Section 12.7    Entire Agreement. This Agreement contains the entire agreement
of the Parties with respect to the subject matter contained herein.

Section 12.8    Successors and Assigns; Subcontractors. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective successors and assigns. This Agreement may not be assigned by either
Party without the prior written consent of the other Party. Any assignment in
contravention of this Section 11.8 shall be null and void. Notwithstanding the
foregoing, but subject to Section 4.8, nothing in this Agreement shall prohibit
either Party from engaging a subcontractor to perform certain of its obligations
hereunder, provided that any subcontracting Party shall (a) remain liable for
all activities of its subcontractor hereunder, and (b) remain subject to any
other obligations imposed upon such subcontracting Party pursuant to this
Agreement and Applicable Law.

Section 12.9    Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by the internal laws, and not by the laws regarding choice of laws, of
the State of Washington applicable to contracts made and performed in such
State. Any litigation or other proceeding commenced in respect of any matter,
cause or thing with respect to this Agreement or the Parties’ dealings or
relationship shall be commenced, if at all, in the United States District Court
for the Western District of Washington. Both Parties irrevocably consent to
jurisdiction in such court as the applicable, appropriate and convenient forums.
Each of the Parties hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, any objection which it may now or hereafter have to the
laying of venue of any such action brought in such courts or any defense of
inconvenient forum for the maintenance of such action. Each of the Parties
agrees that a judgment in any such action may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. EACH OF THE
PARTIES WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING OR LITIGATION
BROUGHT AGAINST THE OTHER WITH RESPECT TO ITS RIGHTS OR THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT. Each Party represents to the other that this
waiver is made knowingly and voluntarily after consultation with and upon advice
of counsel and is a material part of this Agreement.

 

-40-



--------------------------------------------------------------------------------

Section 12.10    Amendment and Waiver. This Agreement may not be amended except
by an instrument in writing signed on behalf of all of the Parties. Any term,
provision or condition of this Agreement (other than that required by law) may
be waived in writing at any time by the Party which is entitled to the benefits
thereof.

Section 12.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Any facsimile or PDF
e-emailed version of an executed counterpart shall be deemed an original.

Section 12.12    Construction. The Parties acknowledge that representations,
acknowledgements or covenants expressly made herein by one or more Parties to
this Agreement are being made only by the Parties stated herein as making such
representations, acknowledgements or covenants, and no other Party shall be
deemed to guarantee accuracy or performance of such provisions, unless such is
expressly stated. The headings and captions contained in this Agreement will not
be considered to be a part for purposes of interpreting or applying this
Agreement, but are for convenience only. References to Articles, Sections and
Exhibits are to be construed as references to Articles or Sections of, or
Exhibits to, this Agreement. Unless otherwise indicated, terms such as “hereof,”
“herein” and “hereunder” shall refer to this entire Agreement. The words
“include,” “includes” and “including” when used in this Agreement will be deemed
in each case to be followed by the words “without limitation.”

Section 12.13    Notice. Any notice to be given hereunder to the other party,
including any notice of a change of address, shall be in writing and shall be
deemed validly given if (a) delivered personally or (b) sent by express delivery
service, registered or certified mail, postage prepaid, return receipt requested
or (c) sent by facsimile or email, as follows:

 

        If to Aspiration:   

Gabriel Kleiner

Chief Compliance Officer

Aspiration Financial, LLC

4551 Glencoe Ave

Marina del Rey, CA 90292

        If to Coastal:   

John Dickson

EVP & COO

Coastal Community Bank

5415 Evergreen Way

Everett, WA 98203

Fax:      425-349-2696

Email:  jdickson@coastalbank.com

All such notices shall be deemed given on the date of actual receipt by the
addressee if delivered personally, on the date of deposit with the express
delivery service or the postal authorities if sent in either such manner, on the
date the facsimile or email is sent if sent in such manner, and on the date of
actual receipt by the addressee if delivered in any other manner.

 

-41-



--------------------------------------------------------------------------------

Section 12.14    Severability. In the event that any part of this Agreement is
deemed by a court, Governmental Body, or other public or private tribunal of
competent jurisdiction to be invalid or unenforceable, such provision shall be
deemed to have been omitted from this Agreement. The remainder of this Agreement
shall remain in full force and effect, and shall be modified to any extent
necessary to give such force and effect to the remaining provisions, but only to
such extent.

Section 12.15    Force Majeure. Upon notice by the non-performing Party to the
other Party, non-performance under this Agreement (other than the payment of
money) shall not be considered in default to the extent the non-performing Party
is unable to fulfill its obligations as a result of acts of God, civil disorder,
fire, explosion, flood, war, riot, sabotage, accident, employee sickness or
other cause (other than a change in Applicable Law, the Network Rules or the
other Party’s actions as permitted under this Agreement) beyond the
non-performing party’s control. Upon discontinuance of the force majeure event,
the non-performing Party shall promptly cure any non-performance that would have
been a default under this Agreement but for this Section 11.15.

Section 12.16    Specific Performance. The Parties acknowledge and agree that
the remedy at law for any breach by either Party of its covenants and
obligations in this Agreement is inadequate and that the non-breaching Party, in
addition to any other relief available to it, will be entitled to specific
performance by the breaching Party to the extent permitted by Applicable Law.

[End of Page – Signature Page Follows]

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Coastal Community Bank By   /s/ John Dickson Its   EVP and COO

 

Aspiration Financial, LLC By   /s/ Gabriel Klein Its   Chief Executive Officer

[Program Agreement – Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 2.1(e)

Policies and Procedures

[* * *]



--------------------------------------------------------------------------------

SCHEDULE 4.8

Service Providers

[ * * *]



--------------------------------------------------------------------------------

SCHEDULE 5.1

Coastal Marks

 

LOGO [g639721g55e64.gif]



--------------------------------------------------------------------------------

SCHEDULE 6.2

Coastal Fees

[ * * *]



--------------------------------------------------------------------------------

SCHEDULE 6.3

Marketing Fee

[ * * *]    



--------------------------------------------------------------------------------

EXHIBIT A

Aspiration Program Features

[ * * *]



--------------------------------------------------------------------------------

EXHIBIT B

Responsibilities of Parties

[ * * *]